Exhibit 10.4

PUBLIX SUPER MARKETS, INC.

401(k) SMART PLAN

AMENDED AND RESTATED

AS OF JANUARY 1, 2007



--------------------------------------------------------------------------------

PUBLIX SUPER MARKETS, INC.

401(k) SMART PLAN

AMENDED AND RESTATED

AS OF JANUARY 1, 2007

Table of Contents

 

Article

  

Title

   Page I    Definitions    1 II    Amendment and Restatement and Name of the
Plan    16 III    Purpose of the Plan and the Trusts    16 IV    Plan
Administrator    17 V    Eligibility and Participation    21 VI    Contributions
to the Trust    22 VII    Participants’ Accounts and Allocation of Contributions
   31 VIII    Benefits Under the Plan    34 IX    Form and Payment of Benefits,
Withdrawals    38 X    Designated Investments    45 XI    Loans to Participants
   46 XII    Trust Funds    48 XIII    Expenses of Administration of the Plan
and the Trust Funds    49 XIV    Amendment and Termination    50 XV   
Miscellaneous    52



--------------------------------------------------------------------------------

PUBLIX SUPER MARKETS, INC.

401(k) SMART PLAN

AMENDED AND RESTATED

AS OF JANUARY 1, 2007

This Publix Super Markets, Inc. 401(k) SMART Plan, originally adopted as of
January 1, 1995, is hereby amended and restated this 22nd day of January, 2008,
but is effective for all purposes as of January 1, 2007, except as may be
otherwise noted herein, by Publix Super Markets, Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company has previously adopted the Publix Super Markets, Inc.
401(k) SMART Plan, which has been amended from time to time (as amended to date,
the “Plan”); and

WHEREAS, the Company is authorized and empowered to amend the Plan further; and

WHEREAS, the Company has determined that it is advisable and in the best
interests of the Participants to amend and restate the Plan to reflect statutory
and regulatory modifications and to make other desired changes.

NOW, THEREFORE, the Plan is hereby amended and restated in its entirety to read
as follows:

ARTICLE I

Definitions

1.1 “Account” or “Accounts” shall mean a Participant’s Savings Contributions
Account, Matching Contributions Account, and/or such other accounts as may be
established by the Plan Administrator, including a Rollover Contributions
Account. The portion of a Participant’s Accounts invested in the Publix Stock
Fund may include an Employer Securities Account and an Other Investments
Account, as set forth hereinafter.

1.2 “Actual Contribution Percentage” or “ACP” shall mean, with respect to a
specified group of eligible Participants (either Highly Compensated Employees or
Non-Highly Compensated Employees) for a Plan Year, the average (calculated to
the nearest hundredth of a percentage point) of the Actual Contribution Ratios
(calculated separately for each member of the group and calculated to the
nearest hundredth of a percentage point) of each eligible Participant who is a
member of such group.

1.3 “Actual Contribution Ratio” shall mean the ratio of the amount of qualifying
matching contributions actually paid over to the Trust on behalf of an eligible
Participant for a Plan Year to the Participant’s Compensation for such Plan
Year. For these purposes:

(a) The qualifying matching contributions paid on behalf of any eligible
Participant shall include:

(1) any matching contributions on behalf of the Participant but excluding



--------------------------------------------------------------------------------

(A) any matching contributions that are forfeited either to correct Excess
Aggregate Contributions or because the contributions to which they relate are
Excess Elective Deferrals, Excess Contributions or Excess Aggregate
Contributions; and

(B) qualified matching contributions that are taken into account in the Actual
Deferral Percentage test; and

(2) any Elective Deferrals permitted to be taken into account for these purposes
under Treasury Regulation Section 1.401(m)-2(a)(6) and so taken into account.

(b) The Actual Contribution Ratio of a Highly Compensated Employee who is an
eligible employee in more than one plan of the same employer (within the meaning
of the Code) to which matching or employee contributions are made shall be
calculated by treating all such contributions with respect to such Employee
under any such arrangement as being made under this Plan.

(c) If no qualifying matching contributions are paid on behalf of any Employee
who is eligible to make or receive any such contribution, such person shall be
treated as a Participant with an Actual Contribution Ratio of zero.

1.4 “Actual Deferral Percentage” or “ADP” shall mean, with respect to a
specified group of eligible Participants (either Highly Compensated Employees or
Non-Highly Compensated Employees) for a Plan Year, the average (calculated to
the nearest hundredth of a percentage point) of the Actual Deferral Ratios
(calculated separately for each member of the group and calculated to the
nearest hundredth of a percentage point) of each eligible Participant who is a
member of such group.

1.5 “Actual Deferral Ratio” shall mean the ratio of the amount of qualifying
Employer contributions actually paid over to the Trust on behalf of an eligible
Participant for a Plan Year to the Participant’s Compensation for such Plan
Year. For these purposes:

(a) The qualifying Employer contributions paid on behalf of any Participant
shall include:

(1) any Elective Deferrals made pursuant to the Participant’s deferral election
(including Excess Elective Deferrals of Highly Compensated Employees) but
excluding

 

2



--------------------------------------------------------------------------------

(A) Excess Elective Deferrals of Non-Highly Compensated Employees that arise
solely from Elective Deferrals made under the Plan or plans of the Participant’s
Employer or of any Affiliate; and

(B) Elective Deferrals that are taken into account in the Actual Contribution
Percentage test (provided the ADP test is satisfied both with and without
exclusion of these Elective Deferrals); and

(2) any qualified matching contributions permitted to be taken into account for
these purposes under Treasury Regulation Section 1.401(k)-2(a)(6) and so taken
into account.

(b) The Actual Deferral Ratio of a Highly Compensated Employee who is an
eligible employee in more than one cash or deferred arrangement of the same
employer (within the meaning of the Code) shall be calculated by treating all
qualifying Employer contributions with respect to such Employee under any such
arrangement as being made under this Plan.

(c) If no qualifying Employer contributions are paid on behalf of any
Participant (or on behalf of any Employee who would be a Participant but for the
failure to make Elective Deferrals), such person shall be treated as a
Participant with an Actual Deferral Ratio of zero.

1.6 “Administrator” shall mean the Plan Administrator.

1.7 “Affiliate” shall mean, with respect to an Employer, any corporation other
than such Employer that is a member of a controlled group of corporations,
within the meaning of Section 414(b) of the Code, of which such Employer is a
member; all other trades or businesses (whether or not incorporated) under
common control, within the meaning of Section 414(c) of the Code, with such
Employer; any service organization other than such Employer that is a member of
an affiliated service group, within the meaning of Section 414(m) of the Code,
of which such Employer is a member; any other organization that is required to
be aggregated with such Employer under Section 414(o) of the Code. For purposes
of determining the limitations on Annual Additions, the special rules of
Section 415(h) of the Code shall apply.

1.8 “Agreement and Declaration of Trust” or “Agreements and Declarations of
Trust” shall mean the agreement or agreements providing for the Trust Fund or
Funds, as entered into between the Company and the Primary Trustee and/or
between the Company and the Publix Stock Fund Trustee, as the case may be, and
as each agreement may be amended from time to time.

1.9 “Anniversary Date” shall mean the date on which an Employee first had an
Hour of Service (or, except as otherwise provided in Department of Labor
Regulation Section 2530.200b-4(b), first had an Hour of Service following a One
Year Break in Service which occurred as a result of a separation from
employment) or any succeeding anniversary thereof.

 

3



--------------------------------------------------------------------------------

1.10 “Annual Additions” shall mean, for each Limitation Year, the sum of:

(a) the amount of Employer contributions (including Elective Deferrals made in
accordance with Section 401(k) of the Code, other than amounts distributed as
Excess Elective Deferrals in accordance with Treasury Regulation
Section 1.402(g)-1(e)(2) or (3)) allocated to the Participant under any defined
contribution plan maintained by an Employer or an Affiliate;

(b) the amount of the Employee’s contributions (other than rollover
contributions, if any) to any contributory defined contribution plan maintained
by an Employer or an Affiliate;

(c) any forfeitures separately allocated to the Participant under any defined
contribution plan maintained by an Employer or an Affiliate;

(d) if the Participant is a Key Employee during the current Plan Year or the
preceding Plan Year, any contributions allocated to an individual account on
behalf of such Participant under Section 419A(d)(2) of the Code; provided,
however, that the contributions subject to this subsection shall not be subject
to the limitation of section 7.9(a)(2); and

(e) effective January 1, 2008, contributions allocated pursuant to Code
Section 415(l)(1) to any individual medical benefit account that is part of a
pension or annuity plan established pursuant to Section 401(h) of the Code;
provided, however, that the contributions subject to this subsection shall not
be subject to the limitation of section 7.9(a)(2).

1.11 “Board of Directors” and “Board” shall mean the board of directors of the
Company or, when required by the context, the board of directors of an Employer
other than the Company.

1.12 “Business Day” shall mean a day on which both the New York Stock Exchange
and the home office of the third party administrator that contracts with the
Plan Administrator to provide services to the Plan are open for business.

1.13 “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute. References to a specific section of the Code shall include
references to any successor provisions.

1.14 “Company” shall mean Publix Super Markets, Inc. and its successors.

1.15 (a) “Compensation” shall mean, with respect to a Participant, the wages,
salaries, fees for professional services, and other amounts received (without
regard to whether the amount is paid in cash) to such Participant by an
Employer, including, but not limited to, tips received by such Participant, for
personal services actually rendered in the

 

4



--------------------------------------------------------------------------------

course of employment with an Employer to the extent that the amounts are
includible in gross income, as well as amounts that would be included in wages
but for an election under Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b) of the Code, but shall not include amounts realized from the
exercise of a nonstatutory stock option (an option other than a statutory stock
option as defined in Treasury Regulation Section 1.421-1(b)) or when restricted
stock or other property either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture, amounts realized from the sale,
exchange or other disposition of stock acquired under a statutory stock option
(as defined in Treasury Regulation Section 1.421-1(b)), and other amounts that
receive special tax benefits (such as premiums for group-term life insurance,
but only to the extent that the premiums are not includible in the gross income
of the Employee and are not salary reduction amounts that are described in
Section 125 of the Code), and also shall not include (even if such amounts are
includible in gross income) reimbursements or other expense allowances, fringe
benefits (whether or not in cash), moving expenses, deferred compensation and
Employer-paid welfare benefits.

(b) For all purposes of the Plan, no Compensation paid by an Employer with
respect to an Employee prior to the Employee’s first day of participation in the
Plan shall be taken into account.

(c) No Compensation in excess of $200,000 (as adjusted from time to time under
applicable law) shall be taken into account for any Employee.

1.16 “Direct Rollover” shall mean a payment of an Eligible Rollover Distribution
by the Plan to an Eligible Retirement Plan specified by the Distributee.

1.17 “Directed Investment Fund” shall mean an investment fund established
pursuant to section 10.1 for purposes of investing Participants’ Accounts,
excluding the Publix Stock Fund.

1.18 “Distributee” shall mean

(a) a Participant who is entitled to benefits payable as a result of his
retirement, disability or other severance of employment as provided in section
8.1, 8.2 or 8.3,

(b) a Participant’s surviving Eligible Spouse who is entitled to death benefits
payable pursuant to section 8.4,

(c) a Participant’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
entitled to benefits payable as provided by section 15.2(b), and

(d) effective January 1, 2008, an individual other than an Eligible Spouse who
is the designated beneficiary of a deceased Participant and who is thus entitled
to death benefits payable pursuant to Section 8.4.

 

5



--------------------------------------------------------------------------------

1.19 “Earnings” attributable to any fund (other than the Publix Stock Fund)
shall mean, with respect to a Valuation Period, the aggregate of the unrealized
appreciation or depreciation accruing to the fund during such period; and the
income earned or the loss sustained by the fund during such period, whether from
investments or from the sale or exchange of assets. Earnings attributable to any
portion of the Publix Stock Fund credited to an Other Investments Account shall
mean, with respect to a Valuation Period, (i) cash dividends received on shares
of common stock of the Company allocated to Participants’ Employer Securities
Accounts and (ii) the aggregate of the unrealized appreciation or depreciation
occurring in the value of, and the income earned or the loss sustained by, the
portion of the Publix Stock Fund during such period that is invested in assets
other than shares of common stock of the Company. Earnings with respect to the
portion of the Publix Stock Fund credited to an Employer Securities Account
shall mean, with respect to a Valuation Period, the aggregate of the unrealized
appreciation or depreciation occurring in the value, and the gain or loss
incurred in connection with the sale or other disposition, of the portion of the
Publix Stock Fund during such period that is invested in shares of common stock
of the Company.

1.20 “Effective Date” of this amended and restated Publix Super Markets, Inc.
401(k) SMART Plan shall mean January 1, 2007.

1.21 “Elective Deferrals” shall mean any Employer contributions made to the Plan
at the election of the Participant in lieu of cash compensation. A Participant’s
Elective Deferrals is the sum of all Employer contributions made on behalf of
such Participant pursuant to an election to defer under any qualified cash or
deferred arrangement (“CODA”) described in Section 401(k) of the Code, any
salary reduction simplified employee pension described in Section 408(k)(6) of
the Code, any SIMPLE IRA Plan described in Section 408(p) of the Code, any plan
described under Section 501(c)(18) of the Code, any Employer contributions made
on behalf of a Participant for the purchase of an annuity contract under
Section 403(b) of the Code pursuant to a salary reduction agreement, and, if
applicable, contributions made under a qualified Roth contribution program
described in Section 402A of the Code. Elective Deferrals shall not include any
deferrals properly distributed as excess Annual Additions.

1.22 “Eligible Retirement Plan” shall mean an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, a qualified trust described in Section 401(a) of the
Code, an annuity contract described in Section 403(b) of the Code, or an
eligible plan under Section 457(b) of the Code that is maintained by a state or
any agency or instrumentality of a state or political subdivision of a state
that agrees to separately account for amounts transferred into such plan from
this Plan, in each case provided that the account or plan accepts a
Distributee’s Eligible Rollover Distribution; provided, however, that effective
January 1, 2008, with respect to a nonspouse beneficiary, an Eligible Retirement
Plan shall mean an individual retirement account described in Section 408(a) of
the Code or an individual retirement annuity described in Section 408(b) of the
Code.

1.23 “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of a Distributee, other than:

(a) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made

 

6



--------------------------------------------------------------------------------

(1) for the life (or life expectancy) of the Distributee, or the joint lives (or
life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or

(2) for a specified period of ten (10) years or more;

(b) any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; and

(c) any distribution made on account of hardship.

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax Employee
contributions that are not includible in gross income. However, such portion may
be transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution that is includible in gross income and the portion
of such distribution that is not so includible.

Notwithstanding the preceding provisions of this section, an Eligible Rollover
Distribution shall not include one or more distributions during a Plan Year if
the aggregate amount distributed during the Plan Year is less than $200 (as
adjusted from time to time under applicable law).

1.24 “Eligible Spouse” shall mean a Participant’s husband or wife, provided the
Participant and such husband or wife have been married throughout the one-year
period ending on the earlier of (i) the date payment of the Participant’s
benefit commences or (ii) the date of the Participant’s death.

1.25 “Employee” shall mean any person employed by an Employer or an Affiliate;
provided, however, that the term “Employee” shall not include:

(a) a person who serves only as a director of an Employer;

(b) a member of a collective bargaining unit if retirement benefits were a
subject of good faith bargaining between such unit and an Employer;

(c) a nonresident alien who does not receive earned income from sources within
the United States; and

(d) any individual categorized by his Employer as an independent contractor or
leased employee, regardless of whether such person is subsequently determined to
satisfy the common law employee definition under any applicable law.

 

7



--------------------------------------------------------------------------------

1.26 “Employer” shall mean the Company, Publix Alabama, LLC, and Publix Asset
Management Company, as well as any other subsidiary, related corporation, or
other entity that adopts this Plan with the consent of the Company.

1.27 “Employer Securities Account” shall mean a subaccount established pursuant
to section 7.2 with respect to matching contributions and Elective Deferrals
invested in common stock of the Company held within the Publix Stock Fund, and
adjustments thereto.

1.28 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute. References to a specific section of ERISA
shall include references to any successor provisions.

1.29 “ESOP” shall mean the Publix Super Markets, Inc. Employee Stock Ownership
Plan.

1.30 “Excess Aggregate Contributions” shall mean, with respect to any Plan Year,
the excess of:

(a) the aggregate amount of matching contributions taken into account in
computing the ACP of Highly Compensated Employees for such Plan Year, over

(b) the maximum aggregate amount of such matching contributions permitted by the
ACP test (determined by hypothetically reducing contributions made on behalf of
Highly Compensated Employees in order of their Actual Contribution Ratios,
beginning with the highest of such percentages).

1.31 “Excess Contributions” shall mean, with respect to any Plan Year, the
excess of:

(a) the aggregate amount of qualifying Employer contributions actually taken
into account in computing the ADP of Highly Compensated Employees for such Plan
Year, over

(b) the maximum aggregate amount of such qualifying Employer contributions
permitted by the ADP test (determined by hypothetically reducing contributions
made on behalf of Highly Compensated Employees in order of the Actual Deferral
Ratios, beginning with the highest of such percentages).

1.32 “Excess Elective Deferrals” shall mean those Elective Deferrals of a
Participant that either

(a) are made during the Participant’s taxable year and exceed the dollar
limitation under Section 402(g) of the Code (including, if applicable, the
dollar limitation on catch-up contributions defined in Section 414(v) of the
Code) for such year; or

 

8



--------------------------------------------------------------------------------

(b) are made during a calendar year and exceed the dollar limitation under
Section 402(g) of the Code (including, if applicable, the dollar limitation on
catch-up contributions defined in Section 414(v) of the Code) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferrals made under this Plan and any other plan, contract or
arrangement maintained by the Employer or any Affiliate (but excluding any
Affiliate that is classified as such solely under Section 414(m) of the Code).

1.33 “Highly Compensated Employee” shall mean, with respect to any Plan Year:

(a) any Employee who:

(1) was a five percent (5%) owner of an Employer at any time during the Plan
Year or the preceding Plan Year; or

(2) for the preceding Plan Year, had Section 415 Compensation in excess of
$80,000 (as adjusted from time to time under applicable law); or

(b) any former Employee who separated from service (or was deemed to have
separated from service) prior to the Plan Year and performs no service for an
Employer during the Plan Year, but was an actively employed Highly Compensated
Employee in the Plan Year of his separation or any Plan Year ending on or after
the date he attained age fifty-five (55).

1.34 “Hire Date” shall mean the date on which an Employee first had an Hour of
Service.

1.35 (a) “Hour of Service” shall mean

(1) an hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer or an Affiliate;

(2) an hour for which an Employee is paid, or entitled to payment, by an
Employer or an Affiliate on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), bereavement, lay-off, jury duty, military duty or leave of absence.
Notwithstanding the preceding,

(A) an hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited under this section 1.35(a)(2) to the Employee if such payment is
made or due under a plan maintained solely for the purpose of complying with
applicable worker’s compensation, unemployment compensation or disability
insurance laws; and

 

9



--------------------------------------------------------------------------------

(B) an hour shall not be credited for a payment which solely reimburses an
Employee for medical or medically related expenses incurred by the Employee;

(3) an hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer or an Affiliate; provided, however, that the
same Hour of Service shall not be credited both under section 1.35(a)(l),

1.35(a)(2) or 1.35(a)(5), as the case may be, and under this section 1.35(a)(3).
Crediting of an Hour of Service for back pay awarded or agreed to with respect
to periods described in section 1.35(a)(2) shall be subject to the limitations
set forth in that section;

(4) an hour for which an Employee is on an unpaid leave of absence or during a
similar approved time off period where the Employee is not paid, or entitled to
payment, by an Employer or an Affiliate for such time, but only in the following
situations and subject to the following limitations:

(A) any time for which an Employee is on a Family Medical Leave Act of 1993
(“FMLA”) unpaid leave, which period shall not exceed twelve (12) weeks reduced
by any time for which the Employee receives sick pay from an Employer or an
Affiliate for the FMLA leave;

(B) any time for which an Employee is on an unpaid military leave, which period
shall not exceed twelve (12) weeks;

(C) any time for which an Employee is absent from work due to a worker’s
compensation injury, which period shall not exceed fifty-two (52) weeks reduced
by any time for which the Employee receives sick pay from an Employer or an
Affiliate for the absence; and

(D) effective July 1, 2007, any time for which an Employee is absent from work
for a reason related to domestic violence as set forth in Florida Statutes
Section 741.313; and

(5) an hour for which an Employee is absent from work, is not otherwise paid or
entitled to payment for such absence, but is receiving long-term disability
benefits under policies provided by the Employer or an Affiliate; provided,
however, that no more than 501 Hours of Service shall be credited under this
section 1.35(a)(5) to an Employee on account of any single continuous period
during which the Employee performs no duties and is eligible for Hours of
Service hereunder (whether or not such period occurs in a single Plan Year);
and, provided further, that if the Employee, solely by virtue of receiving such
long-term disability benefits, would otherwise be entitled to Hours of Service
under section 1.35(a)(2) for such absence, the Employee shall not receive Hours
of Service under section 1.35(a)(2) but shall instead receive Hours of Service
under this section 1.35(a)(5) subject to the limitations contained herein.

 

10



--------------------------------------------------------------------------------

In determining Hours of Service under the foregoing section 1.35(a)(4) and
section 1.35(a)(5), Employees determined to be exempt by an Employer or an
Affiliate in accordance with the then current employment law shall be credited
with Hours of Service pro-rata based on forty-five (45) hours for a full payroll
period (one week); nonexempt, hourly-paid, full-time Employees shall be credited
with Hours of Service pro-rata based on forty (40) hours for a full payroll
period (one week); and nonexempt, hourly-paid, part-time Employees shall be
credited with Hours of Service pro-rata based on a full payroll period equal to
the average hours worked by the Employee for an Employer or an Affiliate during
the fifty-two (52) week payroll period immediately preceding the unpaid period
for which Hours of Service are being given hereunder; or in any case in which
the Administrator is unable to determine Hours of Service for a non-exempt,
hourly-paid, part-time Employee, such Employee shall be credited with Hours of
Service pro-rata based on forty (40) hours for a full payroll period.
Notwithstanding the preceding, in determining the average hours worked by a
non-exempt, hourly-paid, part-time Employee for an Employer or an Affiliate
during the fifty-two (52) week payroll period immediately preceding the unpaid
period for which Hours of Service are being given hereunder, hours worked by
such Employee shall be deemed to be forty (40) hours for any week ending prior
to March 20, 2004.

The definition set forth in the foregoing sections 1.35(a)(1) through (3) is
subject to the special rules contained in Department of Labor Regulations
Sections 2530.200b-2(b) and (c), and any regulations amending or superseding
such Sections, which special rules are hereby incorporated in the definition of
“Hour of Service” by this reference.

(b) Notwithstanding the provisions of section 1.35(a), each Employee who was
employed by the Company, Publix Food Stores, Inc., or Publix Market, Inc. on
October 1, 1975, shall be credited with one thousand (1,000) Hours of Service
for each twelve (12) continuous months of service commencing with his most
recent employment commencement date prior to October 1, 1975, and ending
October 1, 1975. In addition, each such Employee shall be credited with forty
(40) Hours of Service for each week of employment during the period beginning on
his most recent Anniversary Date prior to October 1, 1975, and ending on
October 1, 1975.

(c) (1) Notwithstanding the other provisions of this “Hour of Service”
definition, in the case of an Employee who is absent from work for any period by
reason of her pregnancy, by reason of the birth of a child of the Employee, by
reason of the placement of a child with the Employee in connection with the
adoption of such child by the Employee or for purposes of caring for such child
for a reasonable period beginning immediately following such birth or placement,
the Employee shall be treated as having those Hours of Service described in
section 1.35(c)(2).

      (2) The Hours of Service to be credited to an Employee under the
provisions of section 1.35(c)(1) are the Hours of Service that otherwise would
normally have been credited to such Employee but for the absence in question or,

 

11



--------------------------------------------------------------------------------

in any case in which the Plan is unable to determine such hours, eight (8) Hours
of Service per day of such absence; provided, however, that the total number of
hours treated as Hours of Service under this section 1.35(c) by reason of any
such pregnancy or placement shall not exceed 501 hours.

      (3) The hours treated as Hours of Service under this section 1.35(c) shall
be credited only in the consecutive 12-month period beginning with the
Employee’s Anniversary Date in which the absence from work begins, if the
crediting is necessary to prevent a One Year Break in Service in such 12-month
period or, in any other case, in the immediately following 12-month period.

      (4) Credit shall be given for Hours of Service under this section 1.35(c)
solely for purposes of determining whether a One Year Break in Service has
occurred for participation or vesting purposes; credit shall not be given
hereunder for any other purposes (including, without limitation, benefit
accrual).

      (5) Notwithstanding any other provision of this section 1.35(c), no credit
shall be given under this section 1.35(c) unless the Employee in question
furnishes to the Plan Administrator such timely information as the Administrator
may reasonably require to establish that the absence from work is for reasons
referred to in section 1.35(c)(1) and the number of days for which there was
such an absence.

1.36 “Key Employee” shall mean any Employee or former Employee (including any
deceased Employee) of an Employer or an Affiliate who at any time during the
Plan Year that includes the determination date was an officer of an Employer or
nonparticipating Affiliate having annual compensation greater than $130,000 (as
adjusted from time to time under applicable law), a five percent (5%) owner of
an Employer or nonparticipating Affiliate, or a one-percent owner of an Employer
or nonparticipating Affiliate having annual compensation of more than $150,000.
For this purpose, annual compensation means compensation within the meaning of
Section 415(c)(3) of the Code; and the determination date means the last day of
the Plan Year immediately preceding the Plan Year for which top-heaviness is to
be determined. The determination of who is a Key Employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

1.37 “Limitation Year” shall mean the 12-month period ending on each
December 31.

1.38 “Matching Contributions Account” shall mean an account established pursuant
to section 7.2 with respect to contributions to this Plan on behalf of a
Participant by an Employer pursuant to section 6.2.

1.39 “Non-Key Employee” shall mean, with respect to any Plan Year, an Employee
or former Employee who is not a Key Employee (including any such Employee who
formerly was a Key Employee).

 

12



--------------------------------------------------------------------------------

1.40 “Non-Highly Compensated Employee” shall mean, with respect to any Plan
Year, an Employee who is not a Highly Compensated Employee.

1.41 “Normal Retirement Date” shall mean the date on which a Participant attains
the age of sixty (60) years.

1.42 “One Year Break in Service” shall mean a year beginning with an Employee’s
Anniversary Date in which an Employee has 500 or fewer Hours of Service, and it
shall be deemed to occur on the last day of any such year.

1.43 “Other Investments Account” shall mean a subaccount established pursuant to
section 7.2 with respect to assets other than common stock of the Company held
within the Publix Stock Fund, and adjustments thereto.

1.44 “Participant” shall mean any eligible Employee of an Employer who has
become a Participant under Article V of the Plan and shall include any former
employee of an Employer who became a Participant under the Plan and who still
has a balance in an Account under the Plan.

1.45 “Plan” shall mean the Publix Super Markets, Inc. 401(k) SMART Plan as
herein set forth, as it may be amended from time to time.

1.46 “Plan Administrator” shall mean the Company.

1.47 “Plan Year” shall mean the 12-month period ending on each December 31.

1.48 “Primary Trust Fund” shall mean the trust fund established under the
Agreement and Declaration of Trust between the Company and the Primary Trustee
from which the amounts of supplementary compensation provided for by the Plan
(other than amounts to be held by the Publix Stock Fund Trustee) are to be paid
or are to be funded.

1.49 “Primary Trustee” shall mean the individual, individuals, or corporation
designated as trustee under the Agreement and Declaration of Trust for the
Primary Trust Fund.

1.50 “Publix Stock Fund” shall mean, collectively, the assets comprising the
Employer Securities Accounts (held by the Publix Stock Fund Trustee) and the
assets comprising the Other Investments Accounts (held by the Primary Trustee).

1.51 “Publix Stock Fund Trustee” shall mean the individual, individuals, or
corporation designated as trustee under the Agreement and Declaration of Trust
for the portion of the Publix Stock Fund consisting of the Employer Securities
Accounts.

1.52 “Rollover Contributions Account” shall mean an account established pursuant
to section 7.2 with respect to amounts transferred to this Plan by a Participant
from the ESOP as provided in section 6.6.

 

13



--------------------------------------------------------------------------------

1.53 “Savings Contributions Account” shall mean an account established pursuant
to section 7.2 with respect to Elective Deferrals made under salary reduction
arrangements pursuant to section 6.1.

1.54 “Section 415 Compensation” shall include all wages within the meaning of
Section 3401(a) of the Code (for purposes of tax withholding at the source) paid
to a Participant from an Employer or Affiliate plus all other payments of
compensation to the Participant from an Employer or Affiliate (in the course of
the trade or business of the Employer or Affiliate) for which the Employer or
Affiliate is required to furnish the Participant a written statement under
Sections 6041(d), 6051(a)(3) and 6052 of the Code (and without regard to any
provisions under Section 3401(a) of the Code that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed), together with any amount that is contributed by an Employer
at the election of the Employee and that is not includible in the gross income
of the Employee under Sections 125, 132(f)(4), 401(k), 402(h), 403(b), or 457 of
the Code.

1.55 “Top Heavy Plan” shall mean this Plan if the aggregate account balances
(not including voluntary rollover contributions made by any Participant from an
unrelated plan) of the Key Employees and their beneficiaries for such Plan Year
exceed sixty percent (60%) of the aggregate account balances (not including
voluntary rollover contributions made by any Participant from an unrelated plan)
for all Participants and their beneficiaries. Such values shall be determined
for any Plan Year as of the last day of the immediately preceding Plan Year. The
account balances on any determination date shall include the aggregate
distributions made with respect to Participants under the Plan and any plan
aggregated with the Plan under Section 416(g)(2) of the Code during the one-year
period ending on such determination date; provided, that in the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “five-year period”
for “one-year period.” For the purposes of this definition, the aggregate
account balances for any Plan Year shall include the account balances and
accrued benefits of all retirement plans qualified under Section 401(a) of the
Code with which this Plan is required to be aggregated to meet the requirements
of Section 401(a)(4) or 410 of the Code (including terminated plans that would
have been required to be aggregated with this Plan) and all plans of an Employer
or an Affiliate in which a Key Employee participates; and such term may include
(at the discretion of the Plan Administrator) any other retirement plan
qualified under Section 401(a) of the Code that is maintained by an Employer or
an Affiliate, provided the resulting aggregation group satisfies the
requirements of Sections 401(a) and 410 of the Code. All calculations shall be
on the basis of actuarial assumptions that are specified by the Plan
Administrator and applied on a uniform basis to all plans in the applicable
aggregation group. The account balance of any Participant shall not be taken
into account if:

(a) he is a Non-Key Employee for any Plan Year, but was a Key Employee for any
prior Plan Year, or

(b) he has not performed any service for an Employer during the one-year period
ending on the determination date.

 

14



--------------------------------------------------------------------------------

1.56 “Trust” or “Trusts” shall mean the trust or trusts established by one or
more of the Agreements and Declarations of Trust.

1.57 “Trustee” or “Trustees” shall mean the Primary Trustee and/or the Publix
Stock Fund Trustee.

1.58 “Trust Fund” or “Trust Funds” shall mean the Primary Trust Fund and/or the
Publix Stock Fund.

1.59 “Valuation Date” shall mean each Business Day and such other date(s) as may
be selected by the Plan Administrator for such purpose; provided, however, with
respect to the portion of the Publix Stock Fund consisting of the Employer
Securities Accounts, Valuation Date shall mean the last day of each fiscal
quarter of the Company, or such other date as may be selected by the Plan
Administrator.

1.60 “Valuation Period” shall mean the period beginning with the first day after
a Valuation Date and ending with the next Valuation Date.

1.61 “Vested Interest” shall mean, as of any date, the amount equal to a fixed,
non-forfeitable percentage of a Participant’s Account balance or contribution as
determined pursuant to section 8.3(b).

1.62 (a) “Year of Service” shall mean each of the consecutive 12-month periods
beginning with the Employee’s Anniversary Date if during such consecutive
12-month period, the Employee completes 1,000 Hours of Service for an Employer
or an Affiliate thereof.

        (b) For purposes of section 6.2, a Year of Service is not completed
until the end of each consecutive 12-month period without regard to when during
the period that 1,000 Hours of Service are completed.

        (c) For purposes of Article VIII and section 14.1(e), an Employee’s
Years of Service shall not include any Year of Service prior to a One Year Break
in Service, but only prior to such time as the Participant has completed a Year
of Service after such One Year Break in Service.

        (d) For all purposes of this Plan, an Employee’s Years of Service shall
include the following:

(1) for persons employed in stores acquired by the Company from Kroger Company
on or after November 7, 1988, and before September 1, 1992, service with such
predecessor employer if such person was employed by such predecessor employer
immediately before the acquisition;

(2) for persons employed by the Par 3 Golf Center, Lakeland, Florida acquired by
the Company on September 9, 1988, service with such predecessor employer if such
person was employed by such predecessor employer immediately before the
acquisition;

 

15



--------------------------------------------------------------------------------

(3) for persons employed by Wolfson Pharmacy acquired by the Company on July 31,
1988, service with such predecessor employer if such person was employed by such
predecessor employer immediately before the acquisition; and

(4) for persons employed by Care Systems Corporation acquired by the Company on
December 27, 1996, service with such predecessor employer if such person became
an Employee of the Company on December 28, 1996.

ARTICLE II

Amendment and Restatement and Name of the Plan

The Company’s 401(k) plan is hereby amended and restated in accordance with the
terms hereof and shall continue to be known as the “PUBLIX SUPER MARKETS, INC.
401(k) SMART PLAN.”

ARTICLE III

Purpose of the Plan and the Trusts

3.1 Exclusive Benefit. This Plan is created for the sole purpose of providing
benefits to the Participants and enabling them to share in the growth of their
Employer. Except as otherwise permitted by law, in no event shall any part of
the principal or income of the Trusts be paid to or reinvested in any Employer
or be used for or diverted to any purpose whatsoever other than for the
exclusive benefit of the Participants and their beneficiaries.

3.2 Mistake of Fact. Notwithstanding the provisions of section 3.1, any
contribution made by an Employer to this Plan by a mistake of fact may be
returned to the Employer within one year after the payment of the contribution;
and any contribution made by an Employer that is conditioned upon the
deductibility of the contribution under Section 404 of the Code (each
contribution shall be presumed to be so conditioned unless the Employer
specifies otherwise) may be returned to the Employer if the deduction is
disallowed and the contribution is returned (to the extent disallowed) within
one year after the disallowance of the deduction.

3.3 Participant’s Rights. The establishment of this Plan shall not be considered
as giving any Employee, or any other person, any legal or equitable right
against any Employer, any Affiliate, the Plan Administrator, the Primary
Trustee, the Publix Stock Fund Trustee, or the principal or the income of the
Trusts, except to the extent otherwise provided by law. The establishment of
this Plan shall not be considered as giving any Employee, or any other person,
the right to be retained in the employ of any Employer or any Affiliate.

 

16



--------------------------------------------------------------------------------

3.4 Qualified Plan. This Plan and the Trusts are intended to qualify under the
Code as a tax-free employees’ plan and trust, and the provisions of this Plan
and the Trusts should be interpreted accordingly.

ARTICLE IV

Plan Administrator

4.1 Administration of the Plan. The Plan Administrator shall control and manage
the operation and administration of the Plan, except with respect to the
investments to be made of the funds in the Trusts and except with respect to
such other duties of the Trustees as set forth in the Agreements and
Declarations of Trust.

4.2 Powers and Duties. The Administrator shall have complete control over the
administration of the Plan herein embodied, with all powers necessary to enable
it to carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Administrator shall have the power and
discretion to interpret or construe this Plan and to determine all questions
that may arise as to the status and rights of the Participants and others
hereunder. Also not in limitation, but in amplification of the foregoing, the
Administrator shall have the power and discretion to adopt and implement rules
for the purpose of helping Participants and other interested parties to comply
with the provisions of Section 16 of the Securities Exchange Act of 1934, as
amended, and any regulations issued thereunder.

4.3 Direction of Trustees. It shall be the duty of the Administrator to direct
the Trustees with regard to the distribution of the benefits to the Participants
and others hereunder.

4.4 Summary Plan Description. The Plan Administrator shall prepare or cause to
be prepared a Summary Plan Description (if required by law) and such periodic
and annual reports as are required by law.

4.5 Disclosure. From time to time, the Administrator shall furnish to each
Participant a statement containing the value of his interest in the Trust Funds
and such other information as may be required by law.

4.6 Conflict in Terms. The Administrator shall notify each Employee, in writing,
as to the existence of the Plan and Trusts and the basic provisions thereof. In
the event of any conflict between the terms of this Plan and Trusts as set forth
in this Plan and in the Agreements and Declarations of Trust and as set forth in
any explanatory booklet or other description, this Plan and the Agreements and
Declarations of Trust shall control.

4.7 Nondiscrimination. The Administrator shall not take any action or direct the
Trustees to take any action whatsoever that would result in unfairly benefiting
one Participant or group of Participants at the expense of another or in
improperly discriminating between Participants similarly situated or in the
application of different rules to substantially similar sets of facts.

4.8 Records. The Plan Administrator shall keep a complete record of all its
proceedings as the administrator of the Plan and all data necessary for the
administration of the Plan. All of the foregoing records and data shall be
located at an appropriate office of the Administrator (or its third party
administrator as agent).

 

17



--------------------------------------------------------------------------------

4.9 Final Authority. Except to the extent otherwise required by law, the
decision of the Plan Administrator in matters within its jurisdiction shall be
final, binding and conclusive upon each Employer and each Employee, Participant,
and beneficiary and every other interested or concerned person or party.

4.10 Claims.

(a) For claims unrelated to disability:

(1) Claims for benefits under the Plan may be made by a Participant, alternate
payee or a deceased beneficiary of a Participant in the format determined by the
Plan Administrator. Written or electronic notice of the disposition of a claim
shall be furnished to the claimant by the Administrator within ninety (90) days
after the application is filed with the Administrator, unless special
circumstances, which are made known to the claimant, require an extension of
time for processing, in which event action shall be taken as soon as possible,
but not later than one hundred eighty (180) days after the application is filed
with the Administrator; and, in the event that no action has been taken within
such ninety (90) or one hundred eighty (180) day period, the claimant shall be
permitted to proceed to the review stage under subsection (2). In the event that
the claim is denied, the denial shall be written in a manner calculated to be
understood by the claimant and shall include the specific reasons for the
denial, specific references to pertinent provisions of the Plan on which the
denial is based, a description of the material information, if any, necessary
for the claimant to perfect the claim, an explanation of why such material
information is necessary, a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA and an explanation of the claim review
procedure.

(2) If a claim is denied, a claimant or his duly authorized representative shall
have sixty (60) days after the receipt of such denial to petition the Plan
Administrator in writing for a full and fair review of the denial, during which
time the claimant or his duly authorized representative shall have the right to
review, upon request and free of charge, pertinent documents, records or other
information relevant to the claim and to submit issues, documents and comments
in writing. The Plan Administrator shall promptly review the claim and shall
make a decision not later than sixty (60) days after receipt of the request for
review, unless special circumstances, such as when the Administrator determines
in its sole discretion that it is appropriate to hold a hearing, require an
extension of time for processing, in which event a decision shall be rendered as
soon as possible, but not later than one hundred twenty (120) days after the
receipt of the request for review. If such an extension is required because of
special circumstances, written or electronic notice of the extension shall be
furnished to the claimant prior to the commencement of the extension. The
decision of the

 

18



--------------------------------------------------------------------------------

review shall be written in a manner calculated to be understood by the claimant
and shall include the specific reasons for the denial, specific references to
pertinent provisions of the Plan on which the denial is based, a statement
regarding the claimant’s right to review, upon request and free of charge, all
documents, records or other information relevant to the claim and decision and a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.

(b) For claims related to total and permanent disability under section 8.2, the
following procedures shall apply:

(1) Claims for disability benefits under the Plan may be made by a Participant
in the format determined by the Plan Administrator. Written or electronic notice
of the disposition of a claim shall be furnished to the claimant by the
Administrator within forty-five (45) days after the application is filed with
the Administrator, unless the Administrator determines that an extension of time
is necessary to process the claim, in which event the Administrator will provide
the claimant with written or electronic notice of any extension, including the
reasons for the extension and the date by which a decision by the Plan
Administrator is expected to be made. The initial forty-five (45) day period may
be extended twice by thirty (30) days for matters beyond the control of the
Administrator, including cases where a claim is incomplete. Any notice of
extension must explain to the claimant the standards on which entitlement to a
disability benefit is based, the unresolved issues that prevent a decision on
the claim, and, where a claim is incomplete, the additional information needed
to resolve those issues. Any extension notice must provide that the claimant has
forty-five (45) days from receipt of the notice in which to provide the
specified information. Where the time period for the notice of denial of a claim
is extended because additional information is needed, the period during which
the Administrator must render a decision shall stop running from the time the
notice of extension is sent until the date of the claimant’s response to the
request for additional information. In the event that the claim is wholly or
partly denied, the Plan Administrator shall notify the claimant in written or
electronic form, and the notice of the denial shall include the specific reasons
for the denial, the specific Plan provisions on which the denial is based, a
description of any additional material or information necessary for the claim to
be granted, an explanation of why such material or information is necessary, a
description of the Plan’s claim review procedures, the time limits under those
procedures, and a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA, and, if applicable, a copy of any internal rule,
guideline, protocol, or similar criterion that was relied upon in making the
adverse determination on the claim, or a statement that an internal rule,
guideline, protocol, or similar criterion was relied upon in making the adverse
determination and will be provided to the claimant free of charge upon request.

 

19



--------------------------------------------------------------------------------

(2) If a claim for disability benefits is wholly or partly denied, a claimant or
his authorized representative shall have one hundred eighty (180) days after the
receipt of such denial to file a request with the Plan Administrator for a
review of the denial. Review of a denied claim for disability benefits shall be
conducted by an appropriate named fiduciary who is neither the party who made
the initial adverse determination, nor the subordinate of such party, and no
deference will be given to the initial denial. If the initial denial was based
in whole or in part on medical judgment, the named fiduciary reviewing the
denied claim shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment and who was not consulted in connection with the initial denial or
subordinate to that health care professional. The identity of any medical or
vocational experts who provided advice to the Plan in connection with the
initial denial shall be provided to the claimant without regard to whether such
advice was relied upon. The review of the claim denial shall take into account
all comments, documents, records, and other information submitted by the
claimant, whether or not such information was submitted or considered in
connection with the initial determination on the claim. The Administrator shall
notify the claimant in writing or in electronic form of the determination of the
denied claim on review (regardless of whether adverse) within forty-five
(45) days after receipt of the request for review, unless the named fiduciary
responsible for review of the claim determines that a hearing is needed or if
other special circumstances require an extension. If such an extension is
required, written notice of the extension, including the reasons for the
extension and the date by which a decision by the named fiduciary responsible
for reviewing the claim is expected to be made shall be furnished to the
claimant prior to the end of the initial forty-five (45) day period. The
extension shall not exceed an additional forty-five (45) days. During the review
period, the claimant may submit written comments, documents, records and other
information related to the claim, and upon request, will be provided, free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim. In the event of an adverse determination of
the denied claim on review, the claimant shall be given a written or electronic
notice of that determination, which shall include the specific reasons for the
denial of the claim, references to the specific Plan provisions on which the
determination is based, a statement that the claimant is entitled to receive,
upon request and free of charge, access to, and copies of, all documents,
records and other information relevant to the claim, a description of any
voluntary appeal procedures offered under the Plan, the claimant’s right to
obtain information about such procedures, a statement regarding the claimant’s
right to bring a civil action under Section 502(a) of ERISA, if applicable, a
copy of any internal rule, guideline, protocol, or similar criterion that was
relied upon in making the adverse determination on the claim, or a statement
that an internal rule, guideline, protocol or similar criterion was relied upon
in making the adverse determination and will be provided to the claimant free of
charge upon request, if the adverse determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment used for

 

20



--------------------------------------------------------------------------------

the determination or a statement that such explanation will be provided free of
charge upon request, and the following statement: “You and your plan may have
other voluntary alternative dispute resolution options, such as mediation. One
way to find out what may be available is to contact your local U.S. Department
of Labor Office and your State insurance regulatory agency.”

(c) If a claimant fails to file a claim or request a review in the manner and in
accordance with the time limitation specified in this section 4.10, such claim
or request for review shall be waived and the claimant shall thereafter be
barred from asserting such claim.

(d) The determination of the Plan Administrator, or named fiduciary, under this
section 4.10 of any factual matter relating to a claimant or claim, including,
without limitation, a Participant’s Compensation and Years of Service, shall be
conclusive and binding on all parties to the claim. In making a determination on
a claim, the Administrator or named fiduciary shall be entitled to rely upon all
valuations, certificates, reports or other information furnished by any
accountants or administrators for the Plan, the Trustees or any investment
manager(s) and upon the opinions of legal counsel, to the extent such reliance
is consistent with ERISA.

4.11 Appointment of Advisors. The Administrator may appoint such accountants,
counsel (who may be counsel for an Employer), specialists and other persons that
it deems necessary and desirable in connection with the administration of this
Plan. Without limitation on the foregoing, the Administrator shall have the
right and responsibility to enter into administrative arrangements with third
parties to perform recordkeeping and other administrative services and with
other service providers for the Plan; such arrangements may provide for
obtaining bundled services. The Administrator, by action of its Board of
Directors, shall designate one or more of its employees to perform the duties
required of the Administrator hereunder.

ARTICLE V

Eligibility and Participation

5.1 Current Participants. Any Employee who was a Participant in this Plan
immediately prior to the Effective Date shall remain as a Participant in the
Plan.

5.2 Eligibility and Participation.

(a) Any Employee of an Employer shall be eligible to become a Participant in the
Plan six (6) months after his Hire Date if he has then attained age eighteen
(18). Any such eligible Employee shall enter the Plan as a Participant, if he is
still an Employee of an Employer, on the first day of the month immediately
following the month in which the Employee becomes eligible. If the Employee has
not attained age eighteen (18) on the date that is six (6) months after his Hire
Date, he shall be eligible to become a Participant in the Plan on the date he
attains age eighteen (18) and he shall enter the Plan as a

 

21



--------------------------------------------------------------------------------

Participant, if he is still an Employee of an Employer, as soon as
administratively practicable but no later than two (2) weeks after the date he
attains age eighteen (18) or, if earlier, the first day of the next Plan Year.

(b) A person who ceases to be an Employee of an Employer before he enters the
Plan as a Participant and who reenters the employ of an Employer more than six
(6) months after his Hire Date shall enter the Plan as a Participant as soon as
administratively practicable but no later than two (2) weeks after the date of
his reemployment.

(c) A person who has satisfied the eligibility requirements while employed by an
Affiliate and who becomes an Employee of an Employer shall enter the Plan as a
Participant as soon as administratively practicable but no later than two
(2) weeks after the date of his employment with such Employer.

5.3 Former Participants. A Participant who ceases to be an Employee of an
Employer and who subsequently reenters the employ of an Employer shall enter the
Plan as a Participant as soon as administratively practicable but no later than
two (2) weeks after the date of his reemployment.

ARTICLE VI

Contributions to the Trust

6.1 Participants’ Elective Deferrals.

(a) The Employer shall contribute to the Trust, on behalf of each eligible
Participant, Elective Deferrals as specified in a salary reduction agreement (if
any) between the Participant and such Employer; provided, however, that such
deferrals for a Participant shall not exceed the lesser of

      (1) the limitation set forth in Section 402(g) of the Code (as adjusted
from time to time under applicable law), or

      (2) fifteen percent (15%) of the Participant’s compensation for such Plan
Year (or such other percentage as may be determined periodically by the Board of
Directors).

(b) (1) If a Participant’s Elective Deferrals, together with any elective
contributions by the Participant to any other plans of his Employer or an
Affiliate intended to qualify under Sections 401(k) or 403(b) of the Code,
exceed the limitation set forth in section 6.1(a)(1) for any calendar year, the
Administrator, upon notification from the Participant or his Employer, shall
refund to such Participant the portion of such excess that is attributable to
Elective Deferrals to the Plan, increased by the earnings thereon for such
calendar year (such earnings shall be determined by the Plan Administrator in a
manner consistent with the provisions of section 7.4 and Treasury Regulation
Section 1.402(g)-1(e)(5)) and

 

22



--------------------------------------------------------------------------------

reduced by any Excess Contributions and earnings for the Plan Year beginning
with or within the calendar year that have been previously distributed to the
Participant in accordance with the provisions of section 6.1(f). Any such refund
shall be made on or before April 15 immediately following the calendar year in
which the Excess Elective Deferrals are made to the Plan.

(2) If a Participant’s Elective Deferrals, together with any elective
contributions by the Participant to any other plans intended to qualify under
Sections 401(k), 403(b), or 408(k), of the Code and to any SIMPLE IRA plan
described in Section 408(p) of the Code, eligible deferred compensation plan
under Section 457 of the Code or plan described in Section 501(c)(18) of the
Code, exceed the limitation set forth in section 6.1(a)(1) for any calendar
year, the Administrator may refund to such Participant, at the Participant’s
request, the portion of such excess that is attributable to Elective Deferrals
to the Plan, increased by the earnings thereon for such calendar year
(determined as provided in section 6.1(b)(1)) and reduced by any Excess
Contributions and earnings for the Plan Year beginning with or within the
calendar year that have been previously distributed to the Participant in
accordance with the provisions of section 6.1(f). Any such refund shall be made
on or before April 15 immediately following the calendar year in which the
Excess Elective Deferrals are made to the Plan.

(3) Excess Elective Deferrals and earnings shall be determined for purposes of
section 6.1(a)(1), section 6.1(b)(1), and section 6.1(b)(2) after taking into
account any previous refunds to the Participant of Excess Contributions and
earnings for the Plan Year ending with or within the calendar year made in
accordance with the provisions of section 6.1(f).

(c) Any salary reduction agreement shall be executed (including by voice
response, Internet, or other electronic means) and received by the Plan
Administrator (and otherwise in effect) prior to the first day of the first pay
period to which it applies. Any such agreement may be revised by the
Participant, with the approval of the Administrator, as of any pay period if the
revision is received by the Plan Administrator prior to the first day of the
first pay period to which the revision applies. If a Participant with such an
agreement in place should leave the employment of an Employer, the election
contained in such agreement shall survive the termination, but only for the
purpose of determining any applicable Elective Deferrals with respect to
compensation earned before termination of employment but paid after such
termination. If the person should return to employment with such Employer or any
other Employer at any time after such termination, the prior agreement shall not
be effective and no Elective Deferrals shall be made to the Plan on behalf of
such person with respect to any compensation earned after reemployment unless
and until a new election is made by such person. Any Elective Deferrals made
pursuant to any such election shall be made only after the election is made;
shall be made only with respect to an amount that is not currently available to
the Employee on the date of the election; and shall be made only after the
Employee’s performance of service with respect to which the Elective Deferrals
are made, in each case except as may be permitted by applicable Treasury
Regulations.

 

23



--------------------------------------------------------------------------------

(d) The Administrator shall have the right to require any Participant to reduce
his Elective Deferrals under any salary reduction agreement, or to refuse
deferral of all or part of the amount set forth in such agreement, if necessary
to comply with the requirements of this Plan and the Code.

(e) A Participant may suspend further Elective Deferrals to the Plan at any
time, provided the request for such suspension is received by the Plan
Administrator prior to the first day of the first pay period to which such
suspension applies. Any Participant who has previously entered into a salary
reduction agreement and who suspends further Elective Deferrals relating to
periodic pay may reinstate such Elective Deferrals by providing notice
(including by voice response, Internet, or other electronic means) to the Plan
Administrator prior to the first day of the first pay period to which it
applies; provided, however, that such pay period shall not begin less than
ninety (90) days after the suspension of Elective Deferrals became effective.

(f) (1) In the event that the Elective Deferrals of Highly Compensated Employees
exceed the limitations set forth in section 6.3, such excess (plus the earnings
thereon for the Plan Year to which the Excess Contributions relate), determined
as set forth below, shall be distributed to the Highly Compensated Employees on
or before the fifteenth (15th) day of the third month after the close of the
Plan Year to which the Excess Contributions relate. Notwithstanding the
preceding sentence, the Plan Administrator may delay the distribution of any
Excess Contributions (plus the earnings thereon for the Plan Year to which the
Excess Contributions relate) attributable to an Employer beyond the fifteenth
(15th) day of the third month of such Plan Year, if the Employer consents to
such delay and the Administrator refunds all such Excess Contributions not later
than twelve (12) months after the close of the Plan Year to which the Excess
Contributions relate.

     (2) (A) The amount of such Excess Contributions for the Highly Compensated
Employees in the aggregate for the Plan Year shall be determined by reducing the
Elective Deferrals of the Highly Compensated Employee with the highest Actual
Deferral Ratio to the extent required to

(i)  enable the arrangement to satisfy the limitations set forth in section 6.3,
or

(ii) cause such Highly Compensated Employee’s Actual Deferral Ratio to equal the
Actual Deferral Ratio of the Highly Compensated Employee with the next highest
Actual Deferral Ratio.

     This process shall be repeated until the arrangement satisfies the
limitations set forth in section 6.3.

 

24



--------------------------------------------------------------------------------

           (B) The aggregate dollar amount of the excess calculated under
section 6.1(f)(2)(A) shall be distributed in accordance with the following
provisions of this section 6.1(f)(2)(B):

(i) the Elective Deferrals of the Highly Compensated Employee with the largest
dollar amount of Elective Deferrals shall be reduced by the amount required to
cause such Highly Compensated Employee’s Elective Deferrals to equal the dollar
amount of the Elective Deferrals of the Highly Compensated Employee with the
next highest dollar amount of Elective Deferrals;

(ii) the amount determined in section 6.1(f)(2)(B)(i) shall be distributed to
the Highly Compensated Employee with the largest dollar amount of Elective
Deferrals, unless a lesser amount, when added to the aggregate dollar amount
already distributed under this section 6.1(f)(2)(B)(ii), would equal the
aggregate dollar amount of the excess calculated under section 6.1(f)(2)(A), in
which event such lesser amount shall be distributed; and

(iii) if the aggregate dollar amount distributed under section 6.1(f)(2)(B)(ii)
is then less than the aggregate dollar amount of the excess calculated under
section 6.1(f)(2)(A), the steps in this section 6.1(f)(2)(B) shall be repeated.

     (3) For Plan Years beginning prior to January 1, 2008, the allocable income
with respect to Excess Contributions of a Highly Compensated Employee shall
include income during the period from the end of the Plan Year of the excess
until distribution thereof and shall be determined by the Plan Administrator
under any method permitted by Treasury Regulation Section 1.401(k)-2(b)(2)(iv)
and any applicable Internal Revenue Service notices or rulings, provided that
the method does not violate Section 401(a)(4) of the Code, is used consistently
for all Participants and for all corrective distributions under the Plan for the
Plan Year, and is used by the Plan for allocating income to Participants’
accounts.

     (4) Excess Contributions and earnings determined under sections 6.1(f)(2)
and (3) shall be reduced by any Excess Elective Deferrals and earnings for the
calendar year ending with or within the Plan Year that have been previously
refunded to the Participant in accordance with the provisions of section 6.1(b).

6.2 Matching Contributions.

(a) Each Employer, at the discretion of its Board of Directors, may contribute
to the Trust a matching contribution on behalf of each eligible Participant (as
determined pursuant to section 6.2(b)) for whom Elective Deferrals are made
during the Plan Year. Such matching contribution shall be equal to a specified
percentage of the amount of the

 

25



--------------------------------------------------------------------------------

Elective Deferrals (or specified percentages of separate portions of the amount
of the Elective Deferrals) made to the Plan by the Participant, and may be
limited to a specified percentage (or percentages) of the Participant’s
compensation for which Elective Deferrals were made and/or a specified maximum
dollar amount (or amounts). The percentage (or percentages) of the matching
contribution, and any maximum percentage or percentages) and/or dollar amount
(or amounts), shall be determined by the Board of such Employer. No matching
contribution shall be required for the portion of a Participant’s Elective
Deferrals subject to the refund requirements of section 6.1(b) or 6.1(f).

(b) A Participant shall be eligible to share in the matching contribution
described in section 6.2(a) for a Plan Year if:

      (1) he has been credited with a Year of Service as of the date preceding
his Anniversary Date occurring during the Plan Year and if he is employed by his
Employer on the last day of such Plan Year, or

      (2) if his employment is terminated during the Plan Year (regardless of
whether such termination is the result of retirement, disability, death, or
severance of employment) and he has a Vested Interest in the balance of his
Matching Contributions Account as of his date of termination.

(c) Any matching contribution made by an Employer on account of Elective
Deferrals that have been refunded pursuant to section 6.1(b) or section 6.1(f)
shall be forfeited, and used to reduce matching contributions for the Plan Year
in which the forfeiture occurs. In the event that forfeitures arising pursuant
to this section 6.2(c) exceed the amount that may be used to reduce matching
contributions for the Plan Year, any additional forfeitures shall be allocated
as additional matching contributions to the Matching Contributions Accounts of
Participants other than those whose matching contributions have been reduced
hereunder.

(d) (1) In the event that the matching contributions for Highly Compensated
Employees exceed the limitations set forth in section 6.3, then except as set
forth in section 6.2(d)(3), such Excess Aggregate Contributions (plus the
earnings thereon for the Plan Year to which the Excess Aggregate Contributions
relate), determined as set forth below, shall be distributed to the Highly
Compensated Employees on or before the fifteenth (15th) day of the third month
after the close of the Plan Year to which the Excess Aggregate Contributions
relate. Notwithstanding the preceding sentence, the Plan Administrator may delay
the distribution of any Excess Aggregate Contributions (plus the earnings
thereon for the Plan Year to which the Excess Aggregate Contributions relate)
attributable to an Employer beyond the fifteenth (15th) day of the third month
of such Plan Year, if the Employer consents to such delay and the Administrator
refunds all such excess amounts not later than twelve (12) months after the
close of the Plan Year to which the Excess Aggregate Contributions relate.

 

26



--------------------------------------------------------------------------------

(2) The amount of such Excess Aggregate Contributions for the Highly Compensated
Employees in the aggregate for the Plan Year shall be determined by reducing the
matching contribution of the Highly Compensated Employee with the highest Actual
Contribution Ratio to the extent required to

(A) enable the arrangement to satisfy the limitations set forth in section 6.3,
or

(B) cause such Highly Compensated Employee’s Actual Contribution Ratio to equal
the Actual Contribution Ratio of the Highly Compensated Employee with the next
highest Actual Contribution Ratio.

This process shall be repeated until the arrangement satisfies the limitations
set forth in section 6.3.

(3) The aggregate dollar amount of the excess calculated under section 6.2(d)(2)
shall be distributed or forfeited in accordance with the following provisions of
this section 6.2(d)(3):

(A) the matching contributions of the Highly Compensated Employee with the
largest dollar amount of matching contributions shall be reduced by the amount
required to cause such Highly Compensated Employee’s matching contributions to
equal the dollar amount of the matching contributions of the Highly Compensated
Employee with the next highest dollar amount of matching contributions;

(B) the amount determined in section 6.2(d)(3)(A) shall be distributed to the
Highly Compensated Employee with the largest dollar amount of matching
contributions, unless a lesser amount, when added to the aggregate dollar amount
already distributed under this section 6.2(d)(3)(B), would equal the aggregate
dollar amount of the excess calculated under section 6.2(d)(2), in which event
such lesser amount shall be distributed;

(C) if the aggregate dollar amount distributed under section 6.2(d)(3)(B) is
then less than the aggregate dollar amount of the excess calculated under
section 6.2(d)(2), the steps in this section 6.2(d)(3) shall be repeated; and

(D) notwithstanding the foregoing, if the amount to be distributed to a Highly
Compensated Employee under the foregoing provisions of this section 6.2(d)(3) is
not vested, then such amount shall not be distributed to the Highly Compensated
Employee but shall be forfeited and used as provided in section 6.5.

 

27



--------------------------------------------------------------------------------

(e) In determining the amount of such excess, Actual Contribution Ratios shall
be rounded to the nearest one-hundredth of one percent of the Employee’s
Compensation.

(f) In no case shall the amount of such excess with respect to any Highly
Compensated Employee exceed the amount of matching contributions on behalf of
such Highly Compensated Employee for such Plan Year.

(g) For Plan Years beginning prior to January 1, 2008, the allocable income with
respect to Excess Aggregate Contributions of a Highly Compensated Employee shall
include income during the period from the end of the Plan Year of the excess
until distribution thereof and shall be determined by the Plan Administrator
under any method permitted by Treasury Regulation Section 1.401(m)-2(b)(2)(iv)
and any applicable Internal Revenue Service notices or rulings, provided that
the method does not violate Section 401(a)(4) of the Code, is used consistently
for all Participants and for all corrective distributions under the Plan for the
Plan Year, and is used by the Plan for allocating income to Participants’
accounts.

6.3 Limitations on Savings and Matching Contributions. The amounts contributed
as Elective Deferrals and matching contributions shall be limited as follows:

(a) Actual Deferral Percentage:

(1) The Actual Deferral Percentage for the group of Highly Compensated Employees
for a Plan Year shall not exceed the Actual Deferral Percentage for the group of
all other eligible Employees for such Plan Year multiplied by 1.25, or

(2) the excess of the Actual Deferral Percentage for the group of Highly
Compensated Employees for a Plan Year over the Actual Deferral Percentage for
the group of all other eligible Employees for such Plan Year shall not exceed
two (2) percentage points (or such lesser amount as may be required by section
6.3(c)); and the Actual Deferral Percentage for the group of Highly Compensated
Employees for such Plan Year shall not exceed the Actual Deferral Percentage for
the group of all other eligible Employees for such Plan Year multiplied by 2.0
(or such lesser amount as may be required by section 6.3(c)).

(b) Actual Contribution Percentage:

(1) The Actual Contribution Percentage for the group of Highly Compensated
Employees for a Plan Year shall not exceed the Actual Contribution Percentage
for the group of all other eligible Employees for such Plan Year multiplied by
1.25, or

(2) the excess of the Actual Contribution Percentage for the group of Highly
Compensated Employees for a Plan Year over the Actual Contribution Percentage
for the group of all other eligible Employees for such Plan Year shall

 

28



--------------------------------------------------------------------------------

not exceed two (2) percentage points (or such lesser amount as may be required
by section 6.3(c)); and the Actual Contribution Percentage for the group of
Highly Compensated Employees for such Plan Year shall not exceed the Actual
Contribution Percentage for the group of all other eligible Employees for such
Plan Year multiplied by 2.0 (or such lesser amount as may be required by section
6.3(c)).

(c) For purposes of this section 6.3, if two or more plans of an Employer to
which elective salary reduction contributions, voluntary contributions, or
matching contributions are made are elected by the Employer to be treated as one
Plan for purposes of Section 410(b)(6) of the Code, such plans shall be treated
as a single plan for purposes of determining the Actual Deferral Percentage and
the Actual Contribution Percentage. For purposes of determining the Actual
Deferral Percentages and the Actual Contribution Percentages for the group of
Highly Compensated Employees and the group of all other eligible Employees, all
Employees of the respective group who are directly or indirectly eligible to
receive allocations of Elective Deferrals and/or matching contributions under
the Plan for any portion of the Plan Year, and all Employees of the respective
group who elect not to enter into salary reduction agreements pursuant to
section 6.1 or whose eligibility to enter into salary reduction agreements has
been suspended or otherwise limited because of an election not to participate, a
withdrawal, a loan, or a restriction on Annual Additions as set forth in section
7.9, shall be included. For purposes of determining the Actual Deferral Ratio
and the Actual Contribution Ratio for a Highly Compensated Employee, all cash or
deferred arrangements in which the Employee is eligible to receive allocations
of elective contributions and/or matching contributions shall be taken into
account, except as otherwise provided by Treasury Regulation Sections
1.401(k)-2(a)(3)(ii)(B) and 1.401(m)-2(a)(3)(ii)(B).

6.4 Minimum Top Heavy Contribution. For each Plan Year in which this Plan is a
Top Heavy Plan, an eligible Participant who is a Non-Key Employee, who is
employed by an Employer on the last day of such Plan Year, and who is not a
participant in the ESOP shall be entitled to receive a minimum contribution from
his Employer for such Plan Year equal to three percent (3%) of his Section 415
Compensation (or, if less, the highest aggregate percentage of such Section 415
Compensation allocated to a Key Employee’s Savings Contributions Account and
Matching Contributions Account hereunder, as well as his Employer contribution
accounts under the ESOP and any other defined contribution plan maintained by
such Employer or an Affiliate), regardless of whether such Plan Year constitutes
a Year of Service for such Participant. For purposes of satisfying the three
percent (3%) minimum contribution required under this section 6.4 or the ESOP,
as applicable, Employer matching contributions shall be taken into account for
purposes of calculating the minimum required contribution. Employer matching
contributions that are used to satisfy the minimum contribution requirement
shall be treated as matching contributions for purposes of the Actual
Contribution Percentage test under section 6.3 and other requirements of
Section 401(m) of the Code.

6.5 Forfeitures. Except as otherwise specifically provided in section 9.7 or
otherwise in this Plan, any amount forfeited pursuant to the provisions of this
Plan shall be used as soon as possible to reduce the matching contributions of
an Employer under section 6.2. In the event that

 

29



--------------------------------------------------------------------------------

forfeitures subject to this section 6.5 exceed the amount that may be used to
reduce matching contributions for the Plan Year, any additional forfeitures
shall be used to increase matching contributions as provided in section 7.5(b).

6.6 Participant Contributions Generally Not Permitted; Special Rollover
Contributions. The Plan Administrator shall not accept any voluntary after-tax
Participant contributions or any rollover contributions (within the meaning of
Section 402 of the Code). Notwithstanding the foregoing, to the extent permitted
by the ESOP, funds may be transferred to this Plan from the ESOP on behalf of a
Participant in connection with a diversification election under the terms of the
ESOP.

6.7 Form and Timing of Contributions. Payments on account of the Elective
Deferrals due from an Employer for any Plan Year shall be made in cash to the
Primary Trustee. Payments on account of the matching contributions due from an
Employer for any Plan Year (as well as any Employer contributions required
pursuant to section 6.4) shall be made in cash to the Primary Trustee or in
shares of common stock of the Company to the Publix Stock Fund Trustee. Such
payments may be made by a contributing Employer at any time, but payment of the
matching contributions for any Plan Year (as well as any Employer contributions
required pursuant to section 6.4) shall be completed on or before the time
prescribed by law, including extensions thereof, for filing such Employer’s
federal income tax return for its taxable year with which or within which such
Plan Year ends. Payment of any Elective Deferral shall be made as of the
earliest date on which such Elective Deferral can reasonably be segregated from
the Employer’s general assets; provided, however, that such payment shall be
made no later than the fifteenth (15th) business day of the month following the
month in which the Elective Deferral is withheld from a Participant’s pay.

6.8 No Duty to Inquire. The Trustees shall have no right or duty to inquire into
the amount of any contribution made by an Employer or the method used in
determining the amount of any such contribution, or to collect the same, but the
Trustees shall be accountable only for funds actually received by the Trustees.

 

30



--------------------------------------------------------------------------------

ARTICLE VII

Participants’ Accounts and Allocation of Contributions

7.1 Trust Fund. The assets of the Trusts shall constitute a fund or funds in
which the Participants shall have undivided interests in accordance with the
provisions described below.

7.2 Establishment of Accounts. The Plan Administrator shall establish and
maintain with respect to each Participant two Accounts, designated as a Savings
Contributions Account and a Matching Contributions Account. The Plan
Administrator may also establish and maintain with respect to the portion of
each Participant’s Accounts invested in the Publix Stock Fund, an Employer
Securities Account and an Other Investments Account to reflect further the
Participant’s interest in the Publix Stock Fund. The Plan Administrator may
establish such additional Accounts as are necessary to reflect a Participant’s
interest in the Trust Funds, including without limitation a Rollover
Contribution Account in connection with any transfer from the ESOP as provided
in section 6.6.

7.3 Interest of Participant. The interest of a Participant in the Trust Funds
shall be the balance remaining from time to time in his Accounts after making
the adjustments required in sections 7.4, 7.5, 7.6, and 7.7.

7.4 Allocation of Earnings. As of each applicable Valuation Date, each of a
Participant’s Accounts shall be credited or charged, as the case may be, with a
share of the Earnings of the Trust Funds for the Valuation Period ending with
such current Valuation Date in accordance with the interest of each Participant,
if any, in each Directed Investment Fund and the Publix Stock Fund. If the fund
in question has a daily unit value, then Earnings shall be determined on that
basis. Otherwise, Earnings shall be determined by the Plan Administrator on a
weighted average basis, so that each Participant with a balance in such fund
shall receive a pro- rata share of the Earnings of such fund, taking into
account the period of time that each dollar invested in such fund has been so
invested.

7.5 Allocation of Contributions. Subject to the provisions of section 7.9, each
Participant’s Accounts shall be credited with contributions made as follows:

(a) The Savings Contributions Account of a Participant shall be credited with
any Elective Deferrals made by his Employer on his behalf pursuant to section
6.1.

(b) The Matching Contributions Account of a Participant shall be credited with
any matching contributions made by his Employer on his behalf pursuant to
section 6.2. In addition, the Matching Contributions Account of a Participant
shall be credited with any additional matching contributions made, pursuant to
section 6.2(c) or section 6.5, with forfeitures in excess of amounts necessary
to fund any matching contributions made pursuant to section 6.2. Any additional
matching contributions shall be credited to each eligible Participant for whom
Elective Deferrals are made during the Plan Year, and shall equal a uniform
percentage of the amount of the Elective Deferrals made to the Plan by the
Participant for the Plan Year; provided, however, that no additional matching
contribution shall be made for a Participant with respect to any Plan Year for
the portion

 

31



--------------------------------------------------------------------------------

of his Elective Deferrals that are in excess of six percent (6%) of the
Participant’s Compensation for such Plan Year; and provided, further, that no
additional matching contribution shall be required for the portion of a
Participant’s Elective Deferrals subject to the refund requirements of sections
6.1(b) and 6.1(f). A Participant will not be entitled to share in the matching
contributions or additional matching contributions unless he meets the
requirements of section 6.2(b).

(c) For each Plan Year in which this Plan is a Top Heavy Plan, a Participant who
is not a participant in the ESOP and who meets the additional eligibility
requirements set forth in section 6.4 for such Plan Year shall be entitled to
his share of the contribution provided pursuant to section 6.4. Any such
contribution for a Plan Year shall be credited to the Matching Contributions
Account of the Participant.

(d) The Rollover Contributions Account of a Participant shall be credited with
any amounts transferred from the ESOP on behalf of the Participant.

7.6 Distributions. Each Participant’s Accounts shall be charged with the amount
of any distribution made to, or withdrawal made by, the Participant or his
beneficiary from his Accounts.

7.7 Other Adjustments.

(a) The Participants’ Employer Securities Accounts and Other Investments
Accounts shall be further credited and charged with the proceeds of any
short-term interim investments that may be made during periods prior to purchase
dates for the acquisition of common stock of the Company by the Publix Stock
Fund Trustee.

(b) The Participants’ Employer Securities Accounts and Other Investments
Accounts shall be further adjusted to reflect purchases of the common stock of
the Company with assets other than the common stock of the Company, and
purchases of assets other than the common stock of the Company in connection
with the sale of the common stock of the Company.

7.8 Accrual Method. For purposes of all computations required by this Article
VII, the Trust Funds and the assets therein shall be valued at their fair market
value as of each applicable Valuation Date. The Plan Administrator may adopt
such additional accounting procedures as are necessary to accurately reflect
each Participant’s interest in the Trust Funds. All such procedures shall be
applied in a consistent nondiscriminatory manner.

7.9 Limitation on Allocation of Contributions.

(a) Notwithstanding anything contained in this Plan to the contrary, the
aggregate Annual Additions to a Participant’s Accounts under this Plan and under
any other defined contribution plans maintained by an Employer or an Affiliate
for any Limitation Year shall not exceed the lesser of (i) $40,000 (as adjusted
from time to time under applicable law) or (ii) 100% of the Participant’s
Section 415 Compensation for such Limitation Year.

 

32



--------------------------------------------------------------------------------

(b) In the event that the Annual Additions, under the normal administration of
the Plan, would otherwise exceed the limits set forth above for any Participant,
or in the event that any Participant participates in more than one defined
contribution plan maintained by any Employer or any Affiliate and the aggregate
Annual Additions to all of such plans, under the normal administration of such
plans, would otherwise exceed the limits provided by law, then the Plan
Administrator shall take such actions, applied in a uniform and
nondiscriminatory manner, as will keep the Annual Additions for such Participant
from exceeding the applicable limits provided by law. Excess Annual Additions
shall be disposed of as provided in section 7.9(c). Adjustments shall be made to
this Plan, if necessary to comply with such limits, before any adjustments shall
be required to any other Plan.

(c) For Limitation Years beginning before January 1, 2008, if as a result of the
allocation of forfeitures, a reasonable error in estimating a Participant’s
Section 415 Compensation, a reasonable error in determining the amount of
Elective Deferrals that may be made, or other circumstances permitted under
Section 415 of the Code, the Annual Additions attributable to Employer
contributions for a particular Participant (including Elective Deferrals and
matching contributions) would cause the limitations set forth in this section
7.9 to be exceeded, the excess amount shall be deemed first to consist of the
Participant’s Elective Deferrals in excess of any amount subject to a matching
contribution for the Plan Year, which excess shall be returned to the
Participant. The remaining excess shall be deemed to consist of Elective
Deferrals and corresponding matching contributions, in which case the excess
Elective Deferrals shall be returned to such Participant and the corresponding
matching contributions shall be held and allocated in the manner described
below. Any excess amount attributable to matching contributions shall be held
unallocated in a suspense account for the Limitation Year, used to reduce
matching contributions on behalf of such Participant for the next Limitation
Year, and allocated to such Participant in lieu of such reduced contribution as
of the end of the next Limitation Year under the terms of section 7.5. Any such
allocations shall be treated as Annual Additions to the Matching Contributions
Account of the Participant in the Limitation Year that they are allocated in
lieu of such reduced contributions. In the event that the Participant terminates
his participation in this Plan before all of the amounts in a suspense account
are allocated to his Matching Contributions Account, then such excess amounts
shall be retained in such suspense account, to be reallocated to other
Participants as of the end of the next Limitation Year and any succeeding
Limitation Years until all amounts in the suspense account are exhausted. For
Limitation Years beginning on or after January 1, 2008, Annual Additions that
would cause the limitation set forth in this section 7.9 to be exceeded shall be
corrected as permitted under the Employee Plans Compliance Resolution System
maintained by the Internal Revenue Service.

 

33



--------------------------------------------------------------------------------

ARTICLE VIII

Benefits Under the Plan

8.1 Retirement Benefit.

(a) A Participant shall be entitled to retire from the employ of his Employer,
regardless of whether the Participant has incurred a One Year Break in Service
on such date, upon such Participant’s Normal Retirement Date. Except as
otherwise provided in section 9.1(b)(2), until a Participant actually retires
from the employ of his Employer, no retirement benefits shall be payable to him,
and he shall continue to be treated in all respects as a Participant.

(b) Upon the retirement of a Participant as provided in section 8.1(a), such
Participant shall be entitled to a retirement benefit in an amount equal to one
hundred percent (100%) of the aggregate balances in his Accounts as of the date
of distribution.

8.2 Disability Benefit.

(a) In the event that a Participant’s employment with his Employer is terminated
by reason of his total and permanent disability, such Participant shall be
entitled to a disability benefit in an amount equal to one hundred percent
(100%) of the aggregate balances in his Accounts as of the date of distribution.
Notwithstanding the foregoing provisions of this paragraph (a), in the event
that a Participant’s employment with his Employer is terminated by reason of his
total and permanent disability, he shall not become fully (100%) vested in his
Accounts by virtue of such disability if, on the date of such termination:

(1) the Participant had incurred a One Year Break in Service during the
computation period ending on the most recent Anniversary Date prior to such
termination, or

(2) the Participant had reentered the employ of an Employer but had not yet
become eligible to resume participation in the Plan under section 5.3 at the
time of his termination.

(b) Total and permanent disability shall mean the total incapacity of a
Participant to perform the usual duties of his employment with his Employer and
will be deemed to have occurred only when certified by a Doctor of Medicine who
is licensed to practice medicine in the State in which the Participant was
employed by his Employer and who is acceptable to the Plan Administrator, and
only if such proof is received by the Administrator within one hundred eighty
(180) days after the date of the termination of such Participant’s employment.

 

34



--------------------------------------------------------------------------------

8.3 Severance of Employment Benefit.

(a) In the event a Participant’s employment with his Employer is terminated for
reasons other than retirement, total and permanent disability or death, such
Participant shall be entitled to a severance of employment benefit in an amount
equal to his Vested Interests in the aggregate balances in his Accounts as of
the date of distribution.

(b) (1) The Vested Interest of a Participant in his Matching Contributions
Account shall be a percentage of the balance of such Matching Contributions
Account as of the applicable date, based upon such Participant’s Years of
Service as of the date of the termination of his employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

   VESTED
INTEREST

Less than 3 Years of Service

   0%

3 years or more

   100%

     (2) Notwithstanding the provisions of section 8.3(b)(1), for any Plan Year
in which this Plan is a Top Heavy Plan, a Participant’s Vested Interest in his
Matching Contributions Account shall be a percentage of the balance of such
Matching Contributions Account as of the applicable date, based upon such
Participant’s Years of Service as of the date of the termination of his
employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

   VESTED
INTEREST

Less than 2 Years of Service

   0%

2 years, but less than 3 years

   20%

3 years, but less than 4 years

   40%

4 years, but less than 5 years

   60%

5 years, but less than 6 years

   80%

6 years or more

   100%

     (3) If at any time this Plan ceases to be a Top Heavy Plan after being a
Top Heavy Plan for one or more Plan Years, the change from being a Top Heavy
Plan shall be treated as if it were an amendment to the Plan’s vesting schedule
for purposes of sections 14.1(c) and (e).

     (4) Notwithstanding the foregoing, a Participant’s Vested Interest in his
Matching Contributions Account shall be one hundred percent (100%) upon the
Participant attaining his Normal Retirement Date. A Participant’s Vested
Interest in his Savings Contributions Account shall be one hundred percent
(100%) regardless of the number of his Years of Service.

 

35



--------------------------------------------------------------------------------

      (5) Notwithstanding the foregoing, a Participant who was an Employee of
the Company on December 31, 2005, and who became an employee of Publix Employees
Federal Credit Union as of January 1, 2006, shall have a Vested Interest in his
Matching Contributions Account of one hundred percent (100%) as of January 1,
2006.

(c) If the termination of employment results in five (5) consecutive One Year
Breaks in Service, or if a Participant incurs five (5) consecutive One Year
Breaks in Service while continuing his employment with an Employer or an
Affiliate, then upon the occurrence of such five (5) consecutive One Year Breaks
in Service, the nonvested interest of the Participant in his Matching
Contributions Account shall be deemed to be forfeited and such forfeited amount
shall be reallocated, pursuant to the provisions of sections 6.5 and 7.5(b), at
the end of the Plan Year during which the fifth (5th) such consecutive One Year
Break in Service occurs. If the Participant is later reemployed by an Employer
or an Affiliate, or if the Participant continues his employment with an Employer
or an Affiliate, as the case may be, the unforfeited balance, if any, in his
Matching Contributions Account that has not been distributed to such Participant
shall be set aside in a separate account, and such Participant’s Years of
Service after any five (5) consecutive One Year Breaks in Service shall not be
taken into account for the purpose of determining the Vested Interest of such
Participant in the balance of his Matching Contributions Account that accrued
before such five (5) consecutive One Year Breaks in Service.

(d) (1) Notwithstanding any other provision of this section 8.3, if at any time
a Participant is less than one hundred percent (100%) vested in his Matching
Contributions Account and, as a result of his severance of employment, he
receives his entire vested severance of employment benefit pursuant to the
provisions of Article IX, then upon the occurrence of such distribution, the
nonvested interest of the Participant in his Matching Contributions Account
shall be deemed to be forfeited and such forfeited amount shall be reallocated,
pursuant to the provisions of sections 6.5 and 7.5(b), at the end of the Plan
Year immediately following or concurring with the date such distribution occurs.

      (2) If a Participant whose interest is forfeited under this section 8.3(d)
is reemployed by an Employer or an Affiliate prior to the occurrence of five
(5) consecutive One Year Breaks in Service commencing after his distribution,
then such Participant shall have the right to repay to the Trust, before the
date that is the earlier of (i) five (5) years after the Participant’s
resumption of employment or (ii) the close of a period of five (5) consecutive
One Year Breaks in Service, the full amount of the severance of employment
benefit previously distributed to him, if any. If the Participant elects to
repay such amount to the Trust within the time periods prescribed herein, the
nonvested interest of the Participant previously forfeited pursuant to the
provisions of this section 8.3(d) shall be restored to the Matching
Contributions Account of the Participant, such restoration to be made from
forfeitures of nonvested interests and, if necessary, by contributions of his
Employer, so that the aggregate of the amounts repaid by the Participant and
restored by the Employer shall not be less than the Account balances of the
Participant at the time of forfeiture unadjusted by any subsequent gains or
losses.

 

36



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this section 8.3, if a Participant is
reemployed by an Employer or an Affiliate and, as a result, no five
(5) consecutive One Year Breaks in Service occur, the Participant shall not be
entitled to any severance of employment benefit as a result of such termination
of employment; provided, however, that nothing contained herein shall require or
permit the Participant to return or otherwise have restored to his Matching
Contributions Account any funds distributed to him prior to his reemployment and
the determination that no five (5) consecutive One Year Breaks in Service would
occur.

8.4 Death Benefit.

(a) In the event that a Participant’s employment with his Employer is terminated
by reason of his death, his beneficiary shall be entitled to a death benefit in
an amount equal to one hundred percent (100%) of the aggregate balance in his
Accounts as of the date of distribution. In the event that a Participant dies
after the termination of his employment, his beneficiary shall be entitled to a
death benefit equal to the amount provided under section 8.1, 8.2 or 8.3, as the
case may be, provided that any such death benefit shall be in lieu of the
payment of any further benefit under this Article. Notwithstanding the foregoing
provisions of this paragraph, in the event that a Participant’s employment with
his Employer is terminated by reason of his death he shall not become fully
(100%) vested in his Accounts as a result of such death if, on the date of such
termination:

(1) the Participant had incurred a One Year Break in Service during the
computation period ending on the most recent Anniversary Date prior to such
termination, or

(2) the Participant had reentered the employ of an Employer but had not yet
become eligible to resume participation in the Plan under section 5.3 at the
time of his termination.

(b) Subject to the provisions of section 8.4(c), at any time and from time to
time, each Participant shall have the unrestricted right to designate a
beneficiary to receive his death benefit and to revoke any such designation.
Each designation or revocation shall be evidenced by written instrument signed
by the Participant and filed with the Plan Administrator. If the Participant
designates two or more beneficiaries, but fails to specify the portion that each
beneficiary is to receive, they shall share equally. In the event that a
Participant has designated two or more beneficiaries, and one or more (but less
than all) of such beneficiaries predecease the Participant, then, absent a
specific designation by the Participant to the contrary, the surviving
designated beneficiary or beneficiaries shall split the deceased beneficiary’s
or beneficiaries’ share on a pro-rata basis (based upon the percentages
designated by the Participant). In the event that a Participant has not
designated a beneficiary or beneficiaries, or if for any reason such designation
shall be legally ineffective, or if such beneficiary or all such beneficiaries

 

37



--------------------------------------------------------------------------------

shall predecease the Participant, then the Participant’s surviving Eligible
Spouse, and if none, then the estate of such Participant shall be deemed to be
the beneficiary designated to receive such death benefit, or if no personal
representative is appointed for the estate of such Participant and no court
order authorizes a distribution pursuant to applicable state law, then his next
of kin under the statute of descent and distribution of the state in which the
Participant was domiciled at the time of his death shall be deemed to be the
beneficiary or beneficiaries to receive such death benefit.

(c) Notwithstanding the foregoing, if the Participant is married for not less
than one year as of the date of his death, the Participant’s surviving Eligible
Spouse shall be deemed to be his designated beneficiary and shall receive the
full amount of the death benefit attributable to the Participant unless the
Eligible Spouse consents or has consented to the Participant’s designation of
another beneficiary. Any such consent to the designation of another beneficiary
must acknowledge the effect of the consent, must be witnessed by a Plan
representative or by a notary public and shall be effective only with respect to
that Eligible Spouse. An Eligible Spouse’s consent shall be a restricted consent
(which may not be changed as to the beneficiary unless the Eligible Spouse
consents to such change in the manner described herein). Notwithstanding the
preceding provisions of this section 8.4(c), a Participant shall not be required
to obtain spousal consent to his designation of another beneficiary if the
Participant is legally separated or the Participant has been abandoned, and the
Participant provides the Plan Administrator with a court order to such effect.

ARTICLE IX

Form and Payment of Benefits, Withdrawals

9.1 Time for Distribution of Benefits.

(a) Except as otherwise provided under this Article IX:

(1) the amount of the benefit to which a Participant is entitled under sections
8.1, 8.2, or 8.3 shall be paid to him beginning as soon as practicable following
the Participant’s retirement, total and permanent disability, or severance of
employment, as the case may be; and

(2) the amount of the benefit to which a Participant is entitled under section
8.4 shall be paid to the Participant’s beneficiary or beneficiaries, beginning
as soon as practicable following the Participant’s death; provided, however,
that with respect to a death benefit of more than $5,000 for a beneficiary, such
benefit shall be paid in a lump sum:

(A) in the case that the designated beneficiary is the Participant’s surviving
spouse, at the time the Participant would have reached age 70 1/2; and

 

38



--------------------------------------------------------------------------------

(B) in any other case, approximately five (5) years from the date of the
Participant’s death, but in no event later than December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

Notwithstanding the foregoing, any beneficiary whose benefits are subject to
subsection 9.1(a)(2)(A) or (B) may make an irrevocable election to receive the
benefit payable to him at any time before the date of distribution described
above.

(b) Unless the Participant otherwise elects, any distribution paid to a
Participant pursuant to section 9.1(a) shall commence not later than the earlier
of:

(1) the 60th day after the last day of the Plan Year in which the Participant’s
employment is terminated or, if later, in which occurs the Participant’s Normal
Retirement Date subject, in either case, to the provisions of section 9.1(c); or

(2) April 1 of the year immediately following the calendar year in which the
Participant reaches age 70 1/2 or retires, whichever is later; provided,
however, that a Participant who is a five percent (5%) owner (as defined in
Section 416 of the Code) shall commence receiving payment of his retirement
benefit no later than April 1 after the end of the calendar year in which he
attains age 70 1/2 even if he has not actually retired from the employ of his
Employer at the time.

(c) Notwithstanding the foregoing, no distribution shall be made of the benefit
to which a Participant is entitled under section 8.1, 8.2, or 8.3 prior to the
Participant’s 62nd birthday unless the value of his benefit does not exceed
$1,000 or unless the Participant consents to the distribution. The Plan
Administrator shall provide each Participant entitled to a distribution of more
than $1,000 with a written notice of his rights, which shall include an
explanation of the alternative dates for distribution of benefits and the
optional forms of benefit available to the Participant. The Participant may
elect to exercise such rights, no less than thirty (30) days and no more than
one hundred eighty (180) days before the first date upon which distribution of
the Participant’s Vested Interest in the Accounts may be made; provided,
however, that such distribution may commence less than thirty (30) days after
the provision of the notice if the Plan Administrator clearly informs the
Participant that the Participant has a right to a period of at least thirty
(30) days after receiving the notice to consider the decision of whether or not
to elect a distribution (and, if applicable, a particular distribution option),
and if the Participant, after receiving the notice, affirmatively elects a
distribution. In the event that a Participant does not consent to a distribution
of a benefit in excess of $1,000 to which he is entitled under section 8.1, 8.2,
or 8.3, the amount of his benefit shall commence to be paid to the Participant
not later than sixty (60) days after the last day of the Plan Year in which the
Participant reaches his 62nd birthday.

(d) Notwithstanding the foregoing, (i) benefit payments shall satisfy the
incidental death benefit requirements and all other applicable provisions of
Section 401(a)(9)(G) of the Code, the regulations issued thereunder (including
Regulation Section

 

39



--------------------------------------------------------------------------------

1.401(a)(9)-5(d)), and such other rules thereunder as may be prescribed by the
Commissioner, and (ii) distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan that relate
to Section 242(b)(2) of TEFRA.

(e) Notwithstanding the other provisions of this Plan, in the event that an
alternate payee under a Qualified Domestic Relations Order, as defined in
Section 414(p) of the Code, should die before receiving the entire balance under
the Accounts established for such alternate payee, then the balance in his
Accounts as of the date of distribution shall be distributed to the beneficiary
or beneficiaries of the alternate payee (as determined in accordance with the
provisions of section 8.4) as soon as practicable following the death of the
alternate payee, unless and to the extent that the Qualified Domestic Relations
Order provides otherwise.

9.2 Manner and Form of Payment.

(a) The amount of any benefit to which a Participant is entitled under
Article VIII hereof shall be paid to him in cash in the form of a lump sum;
provided, however, that at the request of the Participant or, in case such
Participant has died, at the request of his beneficiary or beneficiaries, the
portion of any distributable benefit attributable to the Participant’s Employer
Securities Accounts shall be distributable, to the extent possible, in shares of
common stock of the Company, except that no fractional share shall be issued and
the value of any fractional share to which a Participant would otherwise be
entitled shall be paid in cash. For distributions of benefits of $1,000 or less
($5,000 or less in the case of a beneficiary of a deceased Participant), the
Administrator shall have no obligation to contact the Participant or his
beneficiary or beneficiaries with respect to any such election regarding in-kind
distributions of the Participant’s Employer Securities Accounts. For all
purposes of this Article IX, it is understood that a “lump sum” may include two
or more payments in order to permit the Plan Administrator to obtain the cash
needed to make a distribution in cash with respect to whole or fractional shares
held in a Participant’s Employer Securities Accounts by selling the shares on
the next permitted sales date as determined from time to time by the Plan
Administrator in accordance with the provisions of section 10.4.

(b) If a Participant or his beneficiary elects to receive some or all of the
Participant’s distributable benefit attributable to the Participant’s Employer
Securities Accounts in shares of common stock of the Company, then all shares
acquired as a result thereof, including without limitation all such shares
acquired by transfer under this section 9.2 or otherwise from any person so
receiving such shares, shall be subject to the following restrictions (with each
stockholder with respect to such shares being referred to as an “Owner”), and
any election to receive common stock of the Company under this Plan shall be
conditioned on the recipient agreeing to be bound by the provisions of this
section 9.2:

(1) except as provided by section 9.2(d), no sale, transfer, or other
disposition of such shares for consideration shall be made by an Owner to any

 

40



--------------------------------------------------------------------------------

person other than to the Company pursuant to section 9.2(c), and all other such
attempted or actual sales, transfers or dispositions shall be void and without
effect;

(2) an Owner may transfer such shares by gift (as long as the gift is consistent
with the Owner’s acquisition of the shares solely for investment and not with
any intent to resell or distribute the shares), testamentary disposition, or
intestate succession to any person, which person shall thereupon become an
Owner, with the transferred shares being subject to all the restrictions imposed
on the transfer or other disposition of shares by this section 9.2 and any
election documents; however, an Owner may not transfer shares to the Owner and
another person (other than the Owner’s spouse) as joint owners;

(3) all certificates representing such shares shall contain a restrictive legend
indicating that their transfer is restricted by the terms of this Plan and (if
correct at the time of issuance or transfer) that the shares are not registered
under federal or state securities laws.

(c) Subject to the right of the Board of Directors in its sole discretion to
discontinue or modify its repurchase program or any part of it with respect to
any person or all persons for any reason or for no reason at any time or from
time to time, the Company agrees to repurchase any and all shares held by an
Owner, upon demand, that were acquired pursuant to this Plan. Subject to change
or modification at any time and from time to time by the Board of Directors, if
the Owner’s demand occurs during an “Offering Period” (as such term is defined
in the Company’s Employee Stock Purchase Plan (the “ESPP”), the repurchase price
shall be the purchase price for the shares under the ESPP for such Offering
Period; and if the Owner’s demand occurs at a time that is not during an
Offering Period, the repurchase price shall be the purchase price for the shares
in effect during the immediately preceding Offering Period.

(d) The Company will notify the Owner, no later than thirty (30) days after the
Company receives a demand of the Owner under section 9.2(c) for the repurchase
by the Company, if the Board of Directors has discontinued or modified the
repurchase program and as a result thereof the Company declines to repurchase
the shares in accordance with the provisions of

section 9.2(c). Upon receipt of such notice, the Owner shall be free to resell
the shares to a third person as long as such resale takes place within ninety
(90) days after receipt of such notice from the Company; provided, however, that
the transferee of the Owner shall thereupon become an Owner for purposes of the
Plan and the acquired shares shall continue to be subject to all the
restrictions imposed on the transfer or other disposition of shares by this
section 9.2 and any election documents; and provided further, that before any
resale under this section 9.2(d) shall be effected, such transferee may be
required by the Company to execute an agreement consenting to the continuation
of such restrictions. If the resale does not take place prior to the end of such
ninety (90) day period, all the provisions of this section 9.2 shall reattach to
the shares of the Owner and the Owner may no longer resell the shares without
again complying with the provisions of this section 9.2.

 

41



--------------------------------------------------------------------------------

(e) In the event that distribution to the Participant commences under section
9.1(b)(2), the minimum amount that will be distributed for each distribution
calendar year during the Participant’s lifetime is the lesser of:

(1) the quotient obtained by dividing the amount of the Participant’s Account
balance by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

(2) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s surviving spouse, the quotient obtained by
dividing the amount of the Participant’s Account balance by the number in the
Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury
Regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the distribution calendar year.

Required minimum distributions will be determined under this section 9.2(e)
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.

(f) For purposes of section 9.2(e), the following definitions shall apply:

(1) “Designated beneficiary” shall refer to the individual who is designated as
the beneficiary under section 8.4 and is the designated beneficiary in
accordance with Section 401(a)(9) of the Code and the applicable Treasury
regulations issued with respect thereto.

(2) “Distribution calendar year” shall refer to a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant’s
required beginning date. The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.

(3) “Participant’s Account balance” shall refer to the Account balance as of the
last Valuation Date in the calendar year immediately preceding the distribution
calendar year (the “valuation calendar year”), adjusted as follows: (i) the
Account balance is increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the Valuation Date; and (ii) the Account balance
is decreased by distributions made in the valuation calendar year after the
Valuation Date. The Account balance for the valuation calendar year includes any
amounts

 

42



--------------------------------------------------------------------------------

rolled over or transferred to the Plan either in the valuation calendar year or
in the distribution calendar year if distributed or transferred in the valuation
calendar year.

(4) “Required beginning date” shall refer to the date specified in section
9.1(b)(2).

9.3 Periodic Adjustments. To the extent the balance of a Participant’s Accounts
has not been distributed and remains in the Plan, and notwithstanding anything
contained in the Plan to the contrary, the value of such remaining balance shall
be subject to adjustment from time to time pursuant to the provisions of
Article VII.

9.4 Withdrawals After Age 59 1/2.

(a) Upon reaching age 59 1/ 2, a Participant who is actively employed by an
Employer may apply to the Administrator for the withdrawal of all or a portion
of his Savings Contributions Account and his vested Matching Contributions
Account. All amounts withdrawn shall be paid to the Participant in cash;
provided, however, that at the request of the Participant, the portion of any
requested withdrawal attributable to and to be paid from the Participant’s
Employer Securities Accounts shall be distributable, to the extent possible, in
shares of common stock of the Company, except that no fractional share shall be
issued and the value of any fractional share to which a Participant would
otherwise be entitled shall be paid in cash.

(b) The Administrator shall direct the Trustee to distribute to a Participant
who has applied for such a withdrawal the amount requested, which amount shall
be withdrawn first from the Participant’s Accounts excluding the portion held in
Employer Securities Accounts and then from the Participant’s Employer Securities
Accounts.

(c) Notwithstanding the preceding provisions of this section 9.4, any
Participant who is an officer, director or ten percent (10%) shareholder of the
Company, and any other Participant who is required to file reports under
Section 16(b) of the Securities Exchange Act of 1934, shall be prohibited from
withdrawing any portion of his Accounts held in Employer Securities Accounts.

(d) The Administrator shall establish additional uniform and nondiscriminatory
rules and procedures regarding the distribution of benefits pursuant to this
section.

9.5 Direct Rollover Distributions. Notwithstanding any provision of the Plan to
the contrary, a Distributee may elect, at the time and in the manner prescribed
by the Plan Administrator, to have all or any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover. In the event that a Distributee elects to have
only a portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan, the portion must not be less than $500 (as adjusted from time
to time under applicable law).

 

43



--------------------------------------------------------------------------------

9.6 Distribution for Minors. Notwithstanding the foregoing, no distribution
shall be made of the benefit to which a Participant or beneficiary is entitled
if the Plan Administrator has actual knowledge that such Participant or
beneficiary is legally incompetent, by age or otherwise, to receive such
benefit, until either:

(a) a legal guardian has been appointed to receive and account for such benefit
to and on behalf of the Participant or beneficiary, or

(b) another person is legally entitled to receive such benefit on behalf of the
Participant or beneficiary and payment to such person will discharge the Plan’s
obligation to the Participant or beneficiary.

Notwithstanding the foregoing, if the law of the applicable state permits
distribution to a natural guardian of the child, then the Plan Administrator is
authorized to make the distribution to a natural guardian where applicable
(e.g., Florida Statute Section 744.301). A payment made on behalf of a minor
beneficiary pursuant to the provisions of this section 9.6 shall fully discharge
the Trustees, the Employer, and the Plan from further liability on account
thereof.

9.7 Location of Participant or Beneficiary Unknown. In the event that all, or
any portion, of the distribution payable to a Participant or his beneficiary
hereunder shall, at the expiration of two (2) years after it shall become
payable, remain unpaid solely by reason of the inability of the Administrator to
ascertain the whereabouts of such Participant or his beneficiary despite the
reasonable effort of the Administrator to locate such Participant or his
beneficiary, the amount so distributable shall be treated as a forfeiture
pursuant to the Plan. In the event a Participant or his beneficiary is located
subsequent to the reallocation of the forfeiture, the amount forfeited (without
earnings or other adjustment) shall be immediately restored to the Accounts of
the Participant or beneficiary, such restoration to be made from forfeitures
and, if necessary, by contributions of his Employer. Restoration under this
section 9.7 shall constitute the first use of forfeitures in a year, and the
forfeitures available for allocation under section 6.5 shall be reduced
accordingly.

9.8 Qualified Domestic Relations Order. An alternate payee who is entitled to
benefits pursuant to a Qualified Domestic Relations Order as defined in
Section 414(p) of the Code shall be entitled to receive payment of such benefits
at the time specified in such order, whether or not the Participant has attained
his earliest retirement age (within the meaning of Section 414(p)(4)(B) of the
Code). Payment shall be made pursuant to such an order, to the extent provided
therein, as soon as practicable after the Plan Administrator has determined the
order to be a Qualified Domestic Relations Order.

 

44



--------------------------------------------------------------------------------

ARTICLE X

Designated Investments

10.1 Selection of Investment Funds. The Plan Administrator shall select three or
more mutual or collective funds to be available to Participants for the
investment of their Accounts. The available funds shall initially include at
least one fund meeting the description below for Fund A, at least one fund
meeting the description below for Fund B, and at least one fund meeting the
description below for Fund C or Fund D. The Plan Administrator shall have the
power to add or modify categories from time to time; provided however, that any
modified categories of funds shall have at least as much diversity as the
categories of funds set forth below:

(a) Fund A – a money market or stable asset fund, which fund shall consist
primarily of investment contracts issued by insurance companies, banks, and
other financial institutions, commercial paper, US Government or federal agency
obligations, short-term corporate obligations, bank certificates of deposit
and/or other types of short maturity investments;

(b) Fund B – a bond fund, which fund shall consist primarily of United States
treasury and agency bonds, notes and bills, corporate debt securities, mortgage
and other asset-based securities, money market instruments, and/or types of
comparable investments;

(c) Fund C – a balanced income and growth fund, which fund shall consist
primarily of governmental and corporate bonds, common and preferred stocks, and
other investments; and

(d) Fund D – an equity fund, which fund shall consist primarily of common stock
and other equity investments.

In addition, the Plan Administrator shall offer to Participants a Publix Stock
Fund, which fund shall consist solely of common stock of the Company, except to
the extent that cash contributions from Participants and/or the Company, loan
payments from Participants, or the sales proceeds from the liquidation of other
Participant-directed investments are held in the Other Investments Account of a
Participant awaiting to be processed and invested in common stock of the Company
on the next date the Plan is scheduled to purchase common stock of the Company
from the Company and other Accounts.

10.2 Designation Procedure. From time to time, a Participant may separately
elect (including by voice response, Internet, or other electronic means) to have
future Elective Deferrals and existing Account balances invested in the
available investment funds in the percentages designated by the Participant. The
elections shall be made in accordance with such uniform and nondiscriminatory
rules as may be adopted from time to time by the Plan Administrator. Any such
election shall be effective as soon as administratively practicable after the
receipt by the Trustee of directions from the Administrator or the Participant.

 

45



--------------------------------------------------------------------------------

10.3 Failure to Designate. If a Participant does not specifically designate the
investments for his Accounts, the Accounts shall be invested in such fund as may
be selected by the Plan Administrator.

10.4 Procedures and Restrictions. Except as otherwise provided herein, the Plan
Administrator shall establish uniform procedures regarding Participant
investment directions, which procedures shall be communicated to all
Participants. The Plan Administrator, at its sole discretion, may prohibit, or
otherwise restrict, the optional investment of Account balances in the Publix
Stock Fund by any officer, director or ten percent (10%) shareholder of the
Company, or any other Participant who is required to file reports under
Section 16(b) of the Securities Exchange Act of 1934, in order to prevent a
violation of federal law or an undue administrative burden upon the Plan
Administrator. Without limitation on the foregoing, the Plan Administrator shall
have the authority to impose reasonable fees or restrictions on trading
frequency with respect to any of the investment funds if it deems such fees or
restrictions to be in the best interest of Participants who are long-term
investors in such investment funds or if the sponsors of such investment funds
require such restrictions.

10.5 Other Accounts. Notwithstanding the other provisions of this Article X, a
Participant’s Matching Contributions Account shall initially (after contribution
or upon restoration of forfeitures) be invested solely in the Publix Stock Fund.
Thereafter, a Participant may designate the percentage of his Matching
Contribution Account to be allocated to any fund under the same terms as
Elective Deferrals under section 10.2. A Participant may designate in accordance
with section 10.2 the investment of assets that are then temporarily being held
in his Other Investments Account at any time prior to the date of the purchase
of common stock of the Company with such funds, in which event such funds will
no longer be part of the Publix Stock Fund.

10.6 Other Fiduciary Obligations. In addition to the other fiduciary
responsibilities assigned to the Plan Administrator pursuant to this Article X,
and not in limitation thereof, the Administrator shall be responsible for
determining the investment objectives and philosophy of the Plan, the selection
and appointment of investment managers (who shall be qualified investment
managers within the meaning of ERISA), and carrying out (or appointing agents,
including third party administrators, to carry out) the investment directions
given by Participants under this Article X.

ARTICLE XI

Loans to Participants

11.1 Availability of Loans.

(a) The Plan Administrator, in accordance with its uniform nondiscriminatory
policy, may direct the Trustee, upon application of a Participant who is
actively employed by an Employer, to make a loan to such Participant out of his
Accounts, excluding any portion of the Accounts held in his Employer Securities
Account within the Publix Stock Fund. Any such loan to a Participant shall be
considered a designated investment under Article X and without limitation shall
be subject to the provisions of Article X.

 

46



--------------------------------------------------------------------------------

(b) Until otherwise directed by the Administrator, the Vice President of
Benefits Administration shall be authorized to coordinate the loan program set
forth herein.

(c) The amount advanced, when added to the outstanding balance of all other
loans to the Participant from any qualified retirement plan adopted by the
Participant’s Employer or an Affiliate, may not exceed the lesser of:

(1) $50,000, reduced by the excess, if any, of:

(A) the Participant’s highest aggregate outstanding balance of all loans from
the Plan (or any other qualified retirement plan adopted by the Participant’s
Employer or an Affiliate) during the one (1) year period ending on the day
before the date on which the loan is made, over

(B) the aggregate outstanding balance of all loans from any qualified retirement
plan adopted by the Participant’s Employer or an Affiliate on the date on which
the loan is made; or

(2) fifty percent (50%) of the vested balance of the Participant’s Savings
Contribution and Matching Contributions Accounts; or

(3) one hundred percent (100%) of the balance of the Participant’s Savings
Contributions and Matching Contributions Accounts, excluding the portion, if
any, held in his Employer Securities Account within the Publix Stock Fund.

(d) The minimum amount that may be borrowed by the Participant shall be $1,000,
or the entire balance of the Participant’s Accounts available for loans if such
entire balance was in excess of $1,000 at the time of the Participant’s request
for the loan but is less than $1,000 at the time the loan is disbursed.

(e) The Participant shall not be permitted to obtain more than one loan in any
Plan Year.

(f) The Participant shall not be permitted to maintain more than one loan at any
time, and there shall be a thirty (30) day waiting period between the
termination and payoff of a loan and the initiation of another loan.

(g) Any legal and administrative costs incurred by the Plan Administrator or the
Primary Trustee as a result of a loan, or application for a loan, shall be paid
by the Participant who received or applied for such loan.

11.2 Time and Manner of Repayment. Any loan made under this Article shall be
repayable to the Trust at such times and in such manner as may be provided by
the Administrator, subject to the following limitations:

(a) Each loan shall be secured by fifty percent (50%) of the Vested Interest of
the Participant in his Accounts. The Administrator shall not accept any other
form of security. Each Participant shall agree to have each required loan
payment deducted from his pay and remitted to the Trustee.

 

47



--------------------------------------------------------------------------------

(b) Each loan shall bear interest at a reasonable rate and shall provide for
substantially level amortization of principal and interest no less frequently
than quarterly. The interest rate charged shall be comparable to the rate
charged by commercial lending institutions in the region in which the Employer
is located for comparable loans as determined by the Primary Trustee at the time
the loan is approved.

(c) Each loan may be pre-paid at any time after the completion of a ninety
(90) day period.

(d) Each loan shall be repaid within a five (5) year period of time.

11.3 Default. In the event of default, the Trustees, at the direction of the
Administrator, may proceed to collect said loan with any legal remedy available,
including reducing the amount of any distribution permitted under Article VIII
by the amount of any such loan that may be due and owing as of the date of
distribution or any other action that may be permitted by law. “Events of
Default” shall include any failure to make a payment of principal or interest
attributable to the loan when due; failure to perform or to comply with any
obligations imposed by any agreement executed by the Participant securing his
loan obligation; and any other conditions or requirements set forth within a
promissory note or security agreement that may be required in order to ensure
that the terms of the loan are consistent with commercially reasonable
practices. This section 11.3 shall be interpreted in a manner consistent with
Treasury Regulations Section 1.72(p)-1, including, but not limited to, the
maintenance of a cure period as permitted under Q&A 10.

ARTICLE XII

Trust Funds

12.1 Agreements and Declarations of Trust. The Primary Trust Fund shall be held
by State Street Bank and Trust Company, as Primary Trustee, or by a successor
trustee or trustees, for use in accordance with the Plan under its Agreement and
Declaration of Trust. The Employer Securities Accounts portion of the Publix
Stock Fund shall be held by Tina P. Johnson, as Publix Stock Fund Trustee, or by
a successor trustee or trustees, for use in accordance with the Plan under its
Agreement and Declaration of Trust. The Agreements and Declarations of Trust may
from time to time be amended in the manner therein provided. Similarly, the
Trustees may be changed from time to time in the manner provided in the
Agreements and Declarations of Trust.

12.2 Separate Funds. The Primary Trustee shall maintain the Primary Trust Fund,
which shall include all assets other than those held in the Employer Securities
Accounts portion of the Publix Stock Fund. The Publix Stock Fund Trustee shall
maintain the trust fund consisting of the Employer Securities Accounts portion
of the Publix Stock Fund.

 

48



--------------------------------------------------------------------------------

ARTICLE XIII

Expenses of Administration of the Plan and the Trust Funds

The Company shall bear all expenses of implementing this Plan and the Trusts.
For its services, any corporate trustee shall be entitled to receive reasonable
compensation in accordance with its rate schedule in effect from time to time
for the handling of a retirement trust. Any individual Trustee shall be entitled
to such compensation as shall be arranged between the Company and the Trustee by
separate instrument; provided, however, that no person who is already receiving
full-time pay from any Employer or any Affiliate shall receive compensation from
the Trust Funds (except for the reimbursement of expenses properly and actually
incurred). The Company may, in its sole discretion, pay all expenses of the
administration of the Trust Funds, including the Trustee’s compensation, the
compensation of any investment manager, the expense incurred by the
Administrator in discharging its duties, all income or other taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust Funds, and any interest that may be payable on money
borrowed by the Trustee for the purpose of the Trust, and any Employer may pay
such expenses as relate to Participants employed by such Employer. Any such
payment by the Company or an Employer shall not be deemed a contribution to this
Plan. Such expenses shall be paid out of the assets of the Trust Funds unless
paid or provided for by the Company or another Employer. Any and all expenses
(including, without limitation, brokerage fees, closing costs, liabilities
arising from the ownership or management of specific properties, and income and
other taxes) incurred in connection with the investments of the Directed
Investment Funds or the Publix Stock Fund, which are paid from the assets of the
Trust Funds, shall be charged solely against, and paid solely from, the Fund to
which such investment is attributable. Notwithstanding anything contained herein
to the contrary, no excise tax or other liability imposed upon any Trustee, the
Plan Administrator or any other person for failure to comply with the provisions
of any federal law shall be subject to payment or reimbursement from the assets
of either Trust. Notwithstanding the foregoing, the Plan Administrator shall
have the authority to charge a reasonable fee to a specific Participant or
beneficiary for any legal and administrative costs incurred by the Plan
Administrator or the Primary Trustee related to such specific Participant or
beneficiary, but only in the following situations:

(a) such Participant is otherwise entitled to a retirement benefit under
sections 8.1(b), 8.2 or 8.3 and he elects to leave his Accounts in the Plan for
distribution at a later date;

(b) a death beneficiary who is otherwise entitled to a death benefit under
section 8.4 and he elects to leave his Accounts in the Plan for distribution at
a later date; and

 

49



--------------------------------------------------------------------------------

(c) an alternate payee who is entitled to benefits pursuant to a Qualified
Domestic Relations Order as defined in Section 414(p) of the Code regardless of
the distribution time period specified in such order.

ARTICLE XIV

Amendment and Termination

14.1 Restrictions on Amendment and Termination of the Plan. It is the present
intention of the Company to maintain the Plan set forth herein indefinitely.
Nevertheless, the Company specifically reserves to itself the right at any time
and from time to time to amend or terminate this Plan in whole or in part;
provided, however, that no such amendment:

(a) shall have the effect of vesting in any Employer, directly or indirectly,
any interest, ownership or control in any of the present or subsequent funds
held subject to the terms of the Trusts;

(b) shall cause or permit any property held subject to the terms of the Trusts
to be diverted to purposes other than the exclusive benefit of the Participants
and their beneficiaries or for the administrative expenses of the Plan
Administrator and the Trusts;

(c) shall reduce any Vested Interest of a Participant on the later of the date
the amendment is adopted or the date the amendment is effective, except as
permitted by law;

(d) shall reduce the Accounts of any Participant;

(e) shall amend any vesting schedule with respect to any Participant who has at
least three (3) Years of Service at the end of the election period described
below, except as permitted by law, unless each such Participant shall have the
right to elect to have the vesting schedule in effect prior to such amendment
apply with respect to him, such election, if any, to be made during the period
beginning not later than the date the amendment is adopted and ending no earlier
than sixty (60) days after the latest of the date the amendment is adopted, the
amendment becomes effective, or the Participant is issued written notice of the
amendment by his Employer or the Plan Administrator; or

(f) shall increase the duties or liabilities of any Trustee without its written
consent.

14.2 Amendment of Plan. Subject to the limitations stated in section 14.1, the
Company shall have the power to amend this Plan in any manner that it deems
desirable, and, not in limitation but in amplification of the foregoing, it
shall have the right to change or modify the method of allocation of
contributions hereunder, to change any provision relating to the administration
of this Plan, and to change any provision relating to the distribution or
payment, or both, of any of the assets of the Trusts.

 

50



--------------------------------------------------------------------------------

14.3 Termination of Plan. Any Employer, in its sole and absolute discretion, may
permanently discontinue making contributions under this Plan or may terminate
this Plan and the Trusts (with respect to all Employers if it is the Company, or
with respect to itself alone if it is an Employer other than the Company),
completely or partially, at any time without any liability whatsoever for such
permanent discontinuance or complete or partial termination. In any of such
events, the affected Participants, notwithstanding any other provisions of this
Plan, shall have fully Vested Interests in the amounts credited to their
respective Accounts at the time of such complete or partial termination of this
Plan and the Trusts or permanent discontinuance of contributions. All such
Vested Interests shall be nonforfeitable.

14.4 Method of Discontinuance. In the event an Employer decides to permanently
discontinue making contributions, such decision shall be evidenced by an
appropriate resolution of its Board and a certified copy of such resolution
shall be delivered to the Plan Administrator and the Trustees. All of the assets
in the Trust Funds belonging to the affected Participants on the date of
discontinuance specified in such resolutions shall, aside from becoming fully
vested as provided in section 14.3, be held, administered and distributed by the
Trustees in the manner provided under this Plan. In the event of a permanent
discontinuance of contributions without such formal documentation, full vesting
of the interests of the affected Participants in the amounts credited to their
respective Accounts will occur on the last day of the Plan Year in which a
substantial contribution is made to the Trust.

14.5 Method of Termination.

(a) In the event an Employer decides to terminate this Plan and the Trusts, such
decision shall be evidenced by an appropriate resolution of its Board and a
certified copy of such resolution shall be delivered to the Plan Administrator
and the Trustees. After payment of all expenses and proportional adjustments of
individual accounts to reflect such expenses and other changes in the value of
the Trust Funds as of the date of termination, each affected Participant (or the
beneficiary or beneficiaries of any such Participant) shall be entitled to
receive, provided that the requirements set forth in section 14.5(b) are met,
any amount then credited to his Accounts in a lump sum.

(b) In the event this Plan is terminated, distributions may not be made as a
result thereof unless the Plan has been completely terminated and the Company or
any Affiliate does not establish or maintain an alternative defined contribution
plan (within the meaning of Section 401(k)(10) of the Code and Treasury
Regulations Section 1.401(k)-1(d)(4)(i)), unless the law otherwise permits the
distribution.

(c) At the election of the Participant, the Plan Administrator may transfer the
amount of any Participant’s distribution under this section 14.5 to an Eligible
Retirement Plan in accordance with the procedures of section 9.5 instead of
distributing such amount to the Participant. Any such election by a Participant
shall be in writing and filed with the Plan Administrator.

 

51



--------------------------------------------------------------------------------

ARTICLE XV

Miscellaneous

15.1 Merger or Consolidation. This Plan and the Trusts may not be merged or
consolidated with, and the assets or liabilities of this Plan and the Trusts may
not be transferred to, any other plan or trust unless each Participant would
receive a benefit immediately after the merger, consolidation, or transfer, if
the plan and trusts then terminated, that is equal to or greater than the
benefit the Participant would have received immediately before the merger,
consolidation, or transfer if this Plan and the Trusts had then terminated.

15.2 Alienation.

(a) Except as otherwise provided in this section 15.2 or in Article XI, no
Participant or beneficiary of a Participant shall have any right to assign,
transfer, appropriate, encumber, commute, anticipate, or otherwise alienate his
interest in this Plan or the Trusts or any payments to be made thereunder; no
benefits, payments, rights, or interests of a Participant or beneficiary of a
Participant of any kind or nature shall be in any way subject to legal process
to levy upon, garnish, or attach the same for payment of any claim against the
Participant or beneficiary of a Participant; and no Participant or beneficiary
of a Participant shall have any right of any kind whatsoever with respect to the
Trusts, or any estate or interest therein, or with respect to any other property
or right, other than the right to receive such distributions as are lawfully
made out of the Trusts, as and when the same respectively are due and payable
under the terms of this Plan and the Trusts.

(b) Notwithstanding the provisions of section 15.2(a), the Plan Administrator
shall direct the Trustees to make payments pursuant to a Qualified Domestic
Relations Order as defined in Section 414(p) of the Code. The Administrator
shall establish procedures consistent with Section 414(p) of the Code to
determine if any order received by the Administrator or any other fiduciary of
the Plan is a Qualified Domestic Relations Order.

(c) Notwithstanding the provisions of section 15.2(a), the Plan Administrator
shall direct the Trustees to comply with the lawful terms of a levy of the
Internal Revenue Service.

(d) Effective August 5, 1997, the provisions of section 15.2(a) shall not apply
to any offset of a Participant’s benefits provided under the Plan against an
amount that the Participant is ordered or required to pay to the Plan if:

(1) the order or requirement to pay arises:

(A) under a judgment of conviction for a crime involving the Plan,

 

52



--------------------------------------------------------------------------------

(B) under a civil judgment (including a consent order or decree) entered by a
court in an action brought in connection with a violation (or alleged violation)
of part 4 of subtitle B of title I of ERISA, or

(C) pursuant to a settlement agreement between the Secretary of Labor and the
Participant, or a settlement agreement between the Pension Benefit Guaranty
Corporation and the Participant, in connection with a violation (or alleged
violation) of part 4 of subtitle B of title I of ERISA by a fiduciary or any
other person; and

(2) the judgment, order, decree, or settlement agreement expressly provides for
the offset of all or part of the amount ordered or required to be paid to the
Plan against the Participant’s benefits provided under the Plan.

15.3 Governing Law. This Plan shall be administered, construed, and enforced
according to the laws of the State of Florida, except to the extent such laws
have been expressly preempted by federal law.

15.4 Action by Employer. Whenever the Company or another Employer under the
terms of this Plan is permitted or required to do or perform any act, it shall
be done and performed by or at the direction of the Board of Directors of the
Company or such other Employer (or the Executive Committee as authorized by the
Board) and shall be evidenced by proper resolution of such Board of Directors
(or the Executive Committee as authorized by the Board) certified by the
Secretary or Assistant Secretary of the Company or such other Employer.

15.5 Alternative Actions. In the event it becomes impossible for the Company,
another Employer, the Plan Administrator, or the Trustees to perform any act
required by this Plan, then the Company, such other Employer, the Administrator,
or the Trustees, as the case may be, may perform such alternative act that most
nearly carries out the intent and purpose of this Plan.

15.6 Gender. Throughout this Plan, and whenever appropriate, the masculine
gender shall be deemed to include the feminine and neuter; the singular, the
plural; and vice versa.

15.7 Veterans’ Reemployment Rights. Notwithstanding any provision of this Plan
to the contrary, effective as of December 12, 1994, contributions, benefits, and
service credit with respect to qualified military service will be provided in
accordance with Section 414(u) of the Code.

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment and Restatement has been executed this 22nd
day of January, 2008.

 

ATTEST:     PUBLIX SUPER MARKETS, INC.

(CORPORATE SEAL)

    By:  

/s/ Linda S. Kane

    By:  

/s/ William E. Crenshaw

  Linda S. Kane, Assistant Secretary       William E. Crenshaw, President

 

54